UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Fiscal Year Ended March 31, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Transition Period from…………To………… Commission File Number 000-11071 IMAGE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 84-0685613 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (Address of principal executive offices, including zip code) (818) 407-9100 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES £ NO R Indicate by check mark if the registrant is not required to file report pursuant to Section 13 or Section 15(d) of the Act.YES £ NO R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES R NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES R NO £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non- accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES £ NO R The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing price of $0.11 for shares of the registrant’s common stock on September 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the over-the-counter market on the OTCQB marketplace, was approximately $3,982,210.In calculating such aggregate market value, shares of common stock owned of record or beneficially by officers, directors and persons known to the registrant to own more than five percent of the registrant’s voting securities (other than such persons of whom the registrant became aware only through the filing of a Schedule 13G filed with the Securities and Exchange Commission) were excluded because such persons may be deemed to be affiliates. The number of shares outstanding of the registrant’s common stock as of June 1, 2012:256,402,133 DOCUMENTS INCORPORATED BY REFERENCE None. IMAGE ENTERTAINMENT, INC. Form 10-K Annual Report For The Fiscal Year Ended March 31, 2012 TABLE OF CONTENTS PART I 4 ITEM 1. Business 4 ITEM 1A. Risk Factors 14 ITEM 1B. Unresolved Staff Comments 23 ITEM 2. Properties 24 ITEM 3. Legal Proceedings 24 ITEM 4. Mine Safety Disclosures 24 PART II 25 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 ITEM 6. Selected Financial Data 25 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 8. Financial Statements and Supplementary Data 40 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 73 ITEM 9A. Controls and Procedures 73 ITEM 9B. Other Information 74 PART III 75 ITEM 10. Directors, Executive Officers and Corporate Governance 75 ITEM 11. Executive Compensation 79 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 85 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 86 ITEM 14. Principal Accountant Fees and Services 88 PART IV 90 ITEM 15. Exhibits and Financial Statement Schedules 90 SIGNATURES 97 Table of Contents FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K for the fiscal year ended March 31, 2012 (or Annual Report) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Annual Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Annual Report. You should carefully consider and evaluate all of the information in this Annual Report, including the risk factors listed below.If any of these risks occur, our business, results of operations and financial condition could be harmed, the price of our common stock could decline and you may lose all or part of your investment, and future events and circumstances could differ significantly from those anticipated in the forward-looking statements contained in this Annual Report. Image Entertainment, Inc. 3 Table of Contents PART I ITEM 1. BUSINESS Overview Image Entertainment, Inc. (or Image, we, us or our) was incorporated in Colorado as Key International Film Distributors, Inc. in April 1975.In 1983, we changed our name to Image Entertainment, Inc.We reincorporated in California in November 1989 and reincorporated again in Delaware in September 2005.Our principal executive offices are located at 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311. We are a leading independent licensee and distributor of entertainment programming in North America.We release our library of exclusive content on a variety of formats and platforms, including DVD, Blu-ray Disc® (or Blu-ray), digital (video-on-demand (or VOD), electronic sell-through (or EST) and streaming), broadcast television (cable or satellite, including VOD), theatrical and non-theatrical (airplanes, libraries, hotels and cruise ships) exploitation. Our focus is on a diverse array of general and specialty content, including: ● Feature films ● Theatrical catalogue films ● Comedy ● Independent films ● Music concerts ● Foreign films ● Urban (including stage plays) ● Youth culture/lifestyle ● Theatre/Broadway ● Television ● Documentaries ● Sports ● Faith and family ● Fitness We also acquire exclusive rights to audio content for distribution via digital platforms and on CDin a variety of genres and configurations. We strive to grow revenue by maintaining and building a library of titles that can be exploited in a variety of formats and distribution channels.Our library of exclusive rights contains approximately 4,000 titles that we are currently exploiting in the following formats: ● Approximately 3,700 DVD/Blu-ray titles/300 CD titles ● Digital rights to approximately: o 2,600 video programs o 400 audio titles containing more than 5,600 individual tracks Each month, we release an average of 20-25 exclusive titles for distribution in a variety of formats, including DVD, Blu-ray, digital, broadcast, and VOD. Strategy We believe our current strategy, which we began implementing in fiscal 2010, continues to allow us to be more flexible and act upon opportunities at a more rapid pace. The main components of our current strategy include: ● Pursuing Exclusive Content Acquisition: Image has refocused its content acquisition efforts by focusing on: o Cast-driven feature films, which may result in fewer new titles, but have potentially higher consumer recognition and revenue on each release. o Well-known, talent-driven music and comedy selections. o Film, television and specialty libraries of all sizes. Image Entertainment, Inc. 4 Table of Contents ● Exercising Financial Discipline:Image has implemented an improved ‘greenlight’ process that we believe allows Image to better evaluate the potential profit in a given content acquisition opportunity versus the financial investment and potential risks. ● Acquiring All Rights:When appropriate, Image now acquires the greatest variety of distribution rights regarding acquired content in the greatest variety of formats, including DVD, Blu-ray, broadcast, VOD and digital, for both domestic and international use.This allows us to further diversify our revenue streams. ● Pursuing Strategic Opportunities:Image has, and will continue to, actively pursue accretive business acquisitions, joint ventures and other creative partnering arrangements.Our management team’s significant network of relationships and depth of expertise provide opportunities for us to grow in areas we know best. Image has either acquired or entered into exclusive distribution relationships with and acquired rights to distribute films and libraries of several companies such as Madacy Entertainment, Lakeshore Entertainment, Handmade Films, Amity Entertainment and Sony Pictures Home Entertainment adding over 900 titles to Image’s library over the past two years. ● Maximizing Cost Efficiencies:We are continuing our ongoing evaluation of all cost categories in an effort to effectively convert fixed costs to variable expenses. ● Focusing on Core Competencies:As a result of our early-2011 reorganization, we believe that the most profitable use of management and staff time is in the acquisition, sales and marketing of exclusive content.Image has been able to successfully outsource other time and resource intensive functions, such as distribution, merchandising, manufacturing and other logistical functions. ● Expanding Distribution Opportunities into New Channels and Media:Image has increased its focus on emerging means of distribution that have opened significant new opportunities, many of which have not yet realized their full potential.For example, we have recently been testing day-and-date VOD release to coincide with theatrical release. ● Building Relationships with Existing and Potential Content Suppliers:The substantial business relationships of Image’s management team have allowed Image to substantially expand the depth and breadth of content suppliers willing to do business with Image. Pending Merger On April 2, 2012, we entered into an agreement and plan of merger (that we call the merger agreement) with RLJ Acquisition, Inc., or RLJ.Concurrently with the execution of the merger agreement, RLJ, Acorn Media Group, Inc., and the shareholders of Acorn entered into a stock purchase agreement.After the completion of the proposed business combination contemplated by the merger agreement and the stock purchase agreement, the current stockholders of Image and Acorn will own approximately 11% and 5%, respectively, of a new combined company, RLJ Entertainment, Inc., and the current stockholders of RLJ will own approximately 84% of RLJ Entertainment, assuming that none of the RLJ stockholders exercises rights to redeem RLJ stock in the RLJ stock redemption described below.RLJ Entertainment is expected to list its shares on The Nasdaq Stock Market. See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Subsequent Event – RLJ Transaction” below for further information. Image Entertainment, Inc. 5 Table of Contents Partial List of Titles Released in Fiscal 2012 Features/Other: The Way Back (starring Ed Harris, Jim Sturgess, Saoirse Ronan, Colin Farrell) The Perfect Game (starring Clifton Collins Jr., Cheech Marin) The Double (starring Richard Gere, Topher Grace, Martin Sheen) Passion Play (starring Mickey Rourke, Bill Murray, Megan Fox) A Little Help (starring Jenna Fischer, Chris O’Donnell) Beneath the Darkness (starring Dennis Quaid, Tony Oller, Aimee Teegarden) Division III: Football’s Finest (starring Andy Dick, Marshall Cook, Bryan Callen, Will Sasso, Adam Carolla) Decision (starring Natalie Grant, Billy Dean) Burning Palms (starring Dylan McDermott, Rosamund Pike, Shannen Doherty, Lake Bell, Zoe Saldana, and Nick Stahl) Mega Python vs. Gatoroid (starring Debbie Gibson, Tiffany) ‘MASTER HAROLD’…and the boys (starring Freddie Highmore, Ving Rhames) Summer Eleven The Reef The Inheritance The Violent Kind Wild Cherry Born to Ride Chillerama ChromeSkull: Laid to Rest 2 Just Peck The Clinic Born To Ride The Hills Have Eyes Hellraiser Dear Santa The River Why Alleged Freerunner Urban: All Things Fall Apart (starring Curtis "50 Cent" Jackson, Mario Van Peebles, Ray Liotta, Lynn Whitfield) He’s Mine Not Yours I Ain’t Scared of You: A Tribute to Bernie Mac Lord, All Men Can’t Be Dogs Trinity Goodheart David E. Talbert’s What Goes Around Comes Around Breaking Up is Hard to Do Love Me or Leave Me The Ideal Husband Soulja Boy Money Matters 35 and Ticking The Bachelor Party I Will Follow David E. Talbert's What My Husband Doesn’t Know Comedy: Nephew Tommy: Just My Thoughts Whitney Cummings: Money Shot Nick Cannon: Mr. Showbiz National Lampoon's The Legend of Awesomest Maximus Criterion Branded: Godzilla Tiny Furniture 12 Angry Men Rushmore Black Moon Three Colors: Blue, White and Red Identification of a Woman Island of Lost Souls Kuroneko Carlos Cul-De-Sac The Killing Kiss Me Deadly Insignificance The Makioka Sisters The Great Dictator Pale Flower Something Wild Blow Out Kes White Material TV: Ghost Hunters – Season 6: Volume 1 Ghost Hunters International Season 2: Part 1 Sledge Hammer! The Complete Series Crime Story: The Complete Series The Twilight Zone: Seasons 4 & 5 (Blu-ray version) The Dick Van Dyke Show: 50th Anniversary Edition: Fan Favorites Special Interest: 2hampions: Dallas Mavericks When They Were Young (NBA) Sons of the City: New York (NBA) Highwater Foreigner: Live B.B. King: Live Legends of Flight (IMAX DVD and 3D Blu-ray) The Pee-Wee Herman Show on Broadway Bette Midler: The Showgirl Must Go On The Kennedys Betty White: Champion for Animals Image Entertainment, Inc. 6 Table of Contents Partial List of Projected Titles for Release in Fiscal 2013 Features/Other: The Tall Man (starring Jessica Biel, Jodelle Ferland, Stephen McHattie) Witches of Oz (starring Paulie Rojas, Billy Boyd, Sean Astin, Ethan Embry, Mia Sara, Lance Henriksen, Christopher Lloyd) Memorial Day (starring Jonathan Bennett, James Cromwell, John Cromwell) Teen Spirit (an ABC Family original movie) Bullhead (2012 Academy Award Nominee for Best Foreign Language Film) Freak Dance (starring Michael Cassady, Megan Heyn, Amy Poehler) Radio Rebel (starring Debby Ryan) Red Hook Summer (a film by Spike Lee) Goats (starring Vera Farmiga, David Duchovny and Keri Russell) Airborne (starring Mark Hamill, Craig Conway and Billy Murray) Lovely Molly (from the makers of The Blair Witch Project and The Lord of the Rings) Klown (an Alamo Drafthouse Film) The FP (an Alamo Drafthouse Film) Los Scavengers (starring Vincente Rodriguez) Gone Hollywood (starring Vincente Rodriguez) The Heart of Christmas (Slingshot Pictures; starring Candace Cameron Bure, George Newbern) The Holy Roller (Slingshot Pictures) God’s Country (Slingshot Pictures) Lukewarm (Slingshot Pictures) Midnight Son Madison County Robotropolis Episode 50 Dead Season The Theatre Bizarre Monster Brawl Home Run Showdown The Ambassador Urban: The American Dream (starring Jamil Walker Smith) Dysfunctional Friends (starring Stacey Dash, Hosea Chanchez) She’s Not Our Sister (starring Kellita Smith) David E. Talbert’s A Fool and His Money David E. Talbert’s Suddenly Single BMF: The Rise and Fall of a Hip-Hop Drug Empire Note to Self (starring Christian Keys, Letoya Luckett) Love Buddies (starring Tatyana Ali, Keith Robinson) The Love you Save (a GMC original production) Sugar Mommas (a GMC original production) Comedy: Paul Rodriguez: Just For the Record Ralphie May: Too Big to Ignore D.L. Hughley: Reset Brian Hooks: LMAO TV: Rags to Riches: The Complete Series The Dick Van Dyke Show: Carl Reiner's Favorites Ghost Hunters Season 7: Parts 1 & 2 Ghost Hunters International Season 2: Part 2 The Complete Adventures of Teddy Ruxpin (10-Pk) The Twilight Zone: The Complete Series (Blu-ray version) The Twilight Zone: More Fan Favorites Holliston: Season 1 Criterion Branded: Being John Malkovich (starring John Malkovich, Cameron Diaz, John Cusack, Catherine Keener) Quadrophenia (based on The Who’s epic album) Summer with Monika (an Ingmar Bergman film) Le Havre (2011 Fipresci Prize winner, Cannes) Certified Copy (starring Academy Award winners Juliette Binoche and Jean-Claude Carrière) Summer Interlude (an Ingmar Bergman film) Gold Rush (starring Charlie Chaplin) Harold & Maude (a Hal Ashby film) Shallow Grave (a Danny Boyle film) 39 Steps (an Alfred Hitchcock film) Gray’s Anatomy (a Stephen Soderbergh film starring Spalding Gray) And Everything is Going Fine (a Stephen Soderbergh film starring Spalding Gray) Special Interest: Clinton Documentary Route 66: Marathon Tour - Chicago to L.A. Chicago: Chicago in Chicago Chronos (IMAX) Image Entertainment, Inc. 7 Table of Contents General Based the methods used by management to manage, evaluate, operate and internally report the business activities of Image, we have one reporting segment called Worldwide Entertainment.Our Worldwide Entertainment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast (including cable and satellite), VOD, streaming video, downloading and sublicensing. Net Revenue by Format: Fiscal Year Ended March 31, % Change (in thousands) Packaged Goods (DVD & Blu-ray) $ $ % Digital Broadcast Sublicensing and Other Net Revenues $ $ % Image’s total assets were $75.7 million and $73.7 million, as of March 31, 2012 and 2011, respectively. DVD and Blu-ray. Most of the product we release is in the standard DVD format with an increasing number of titles released on Blu-ray as the format’s acceptance continues to grow.We are a leading independent supplier of content in the music, comedy, special interest,television episodesand urban genres.The following table shows the aggregate number of titles we have in active release by content type, compared with the aggregate number of software titles released by the industry, in the week ended May 31, 2012, excluding discontinued titles, using data compiled monthly in the DVD & Blu-ray Release Report. Type of DVD Content Total Number of DVD Titles Number of Image Titles Percentage of Total Number of Titles Released by Image Music % Theatrical Catalog % Direct to DVD % Special Interest % Foreign Language % Television Programming % Performance: Comedy/Stand-up % All Other % Total Releases – Cumulative through May 31, 2012 % Source:DVD & Blu-ray Release Report Revised May 31, 2012. Many of our DVD and Blu-ray titles include special features, enhancements and ancillary materials, such as multiple audio tracks, behind-the-scenes footage, director commentaries, interviews and discographies.As more consumers purchase high-definition televisions and are exposed to high-definition content through satellite and cable, we believe that they will expect the same level of quality from their video movie rentals and purchases.Additionally, high-definition video-on-demand continues to gain traction with consumers and we provide high-definition source materials for this format as well.In fiscal 2012, Image released 625 titles on Blu-ray, an increase of 356% over fiscal 2011. Digital. We engage in the exclusive wholesale distribution of the digital rights to our library of audio and video content.The demand for the types of programming found in our library continues to increase as new distributors enter this primarily online marketplace.We seek to differentiate ourselves competitively by being a one-stop source for these distributors for the large and diverse collection of entertainment represented by our digital library. We enter into non-exclusive distribution arrangements with retail and consumer-direct entities whose business models include the digital delivery of content. We aggressively continue to add numerous video and audio titles to our growing library of exclusive digital rights each month.Our current digital video library contains approximately 2,600 individual video programs. Image Entertainment, Inc. 8 Table of Contents We are actively participating in many digital business models, including sell-through, direct-to-own, rental, subscription, streaming and advertising-supported streaming.As consumers adopt these (or future) models, we believe we are well-positioned to grow along with our distribution partners.The near-term challenges faced by all digital distributors are to develop ways to increase consumer awareness and integrate this awareness into their buying and consumption habits.Additionally, we support several technology companies and original equipment manufacturer device manufacturers with programming in an effort to generate consumer interest in digital distribution and increase awareness and demand for our titles.Examples of our digital accounts are Netflix (video), iTunes (audio and video, ringtones), Amazon.com (audio and video), Hulu (video), Microsoft Xbox Live Marketplace (audio and video), Sony Playstation (video), YouTube/Google (video), Vudu (video), Vevo (video) and Samsung (video). Broadcast. Our television division is responsible for all forms of television distribution, including the worldwide sales of our content across broadcast television, VOD and non-theatrical platforms.Buyers of our standard and high-definition content are typically cable or satellite broadcasters, and sometimes terrestrial (free) television broadcasters.Examples of our key broadcast sublicensees are BET, Bounce, Comedy Partners, Documentary Channel, Fuse Networks, NBC Universal, Oxygen Media and Showtime. We have a two-pronged approach to VOD.First, we continue to expand our direct relationships with customers.In North America, we have direct relationships with InDemand, Avail-TVN, AT&T U-verse, Direct TV and Echostar (Dish Net) along with several specialty labels such as Sky Angel, Havoc TV and Eurocinema.Revenue is typically derived on a revenue-sharing basis.These direct relationships account for the majority of our VOD revenues. Second, we entered into a North American sales agency agreement with Warner Digital Distribution, a division of Time-Warner, Inc., or Warner, which sublicenses a selection of our programs to cable, satellite and hotel/motel operators in the VOD businesses.Revenue is typically derived on a revenue-sharing basis.Internationally, we work with North American-based outlets that already have international operations in addition to opening discussions with a variety of internationally based entities. Worldwide Hotel/Motel.In North America, we work directly with Lodgenet/OnCommand, Movie Beam, Warner and Avail-TVN and have direct relationships with several other entities providing entertainment to the hotel/motel arena.For exploitation of our music and stand-up comedy programs for hotels and motels, we have a non-exclusive output agreement with Instant Media Network, which is partially owned by Lodgenet/OnCommand – the largest distributor of entertainment product to the hotel/motel industry in North America.In addition, we entered into a non-exclusive output agreement with Video On Demand International Productions, Inc. for all types and genres of programming. As with broadcast (including VOD, as described above), internationally we work with North American-based outlets that have existing international operations as well as internationally based outlets. Sublicensing. We hold international distribution rights to more than 550 video and audio programs currently exploited on all formats to countries outside of North America.Outside North America, we sublicense distribution in the areas of home entertainment, television and digital, through distribution partners such as Universal Music Group International, BET International, Warner Music Australia and Universal Pictures Australia,which pay us a royalty for their distribution of our products. Theatrical Distribution.In some cases, a limited theatrical release (playing on between two to 200 screens, in two to 20 markets), which includes an outlay of prints and advertising costs, may be required of us by the licensor as part of the distribution rights acquisition deal.A modest theatrical release may also serve as a cost-effective marketing platform for the subsequent DVD/Blu-Ray, digital and broadcast releases. Exclusive Acquisition.We acquire exclusive distribution rights to our content across multiple entertainment formats.We acquire our exclusive titles from a wide range of content holders and those who represent content holders, including: ● independent content suppliers; ● producers; ● music artists and record labels; ● artist management and talent agencies; and ● foreign sales companies. Image Entertainment, Inc. 9 Table of Contents We market and exploit our exclusive content according to royalty or distribution fee agreements that typically range from five to 25 years in duration. The Criterion Collection Distribution Agreement.We have been distributing The Criterion Collection for over 20 years.We have an exclusive home video distribution agreement with The Criterion Collection to distribute its product on DVD, Blu-Ray and certain digital formats.The Criterion Collection, including its related labels Eclipse, Janus Films and Essential Art House, currently contains approximately 600 active titles and releases approximately 60 titles annually.Distribution of programming from The Criterion Collection contributed approximately 23% and 26% of our net revenue in fiscal 2012 and 2011, respectively. New Library Acquisition Strategy.Since January 2010, we have broadened our content acquisition focus to include complete libraries from both studios and independents, such as the Handmade Films library (announced in March 2010) Lakeshore Entertainment library (announced in April 2011), Amity Entertainment library (announced in May 2012) and strategically aligned companies, such as our Madacy Home Video acquisition (announced in October 2010). Mining of Image’s Library.We continue to create new and special editions of previously released content that will encourage consumers to repurchase the product in these technically superior versions.We also continue to expand on strategies that extend the life cycle of our titles, including “second bite” strategies that focus on repricing and/or remarketing and repromotion; increased focus on budget product and shippers; and product shipped with merchandising displays. Marketing.Our in-house marketing department directs marketing efforts toward consumers as well as Theatrical exhibition, DVD/Blu-ray/digital retailers and cable/VOD programmers.Our marketing efforts include: ● point-of-sale advertising; ● print advertising in trade and consumer publications; ● television, outdoor, in-theater and radio advertising campaigns; ● Internet advertising, including viral and social network marketing campaigns; ● direct response campaigns; ● dealer incentive programs; ● trade show exhibits; and ● bulletins featuring new releases and catalogue promotions. Sales.Image maintains its own sales force, and has a direct selling relationship with the majority of our customers.We sell our products to traditional retailers, specialty retailers, rental customers, Internet retailers, wholesale distributors and through alternative distribution, which includes direct-to-consumer print catalogs, direct response campaigns, subscription service/club sales, home shopping television channels, other non-traditional sales channels, kiosks and subdistributors. Examples of our key sell-through customers are Walmart, Amazon.com, Best Buy Co., Target and Barnes & Noble.Examples of our key distribution customers are Alliance Entertainment (or AEC), Entertainment One, Video Products Distributors, and Ingram Entertainment.Examples of our key rental customers are Redbox and Netflix.In fiscal 2012, Walmart and AEC each accounted for approximately 11% of our net revenues. Additionally, in connection with our August 2010 Distribution Services and License Agreement with Sony Pictures Home Entertainment (or SPHE), SPHE agreed to perform certain sales functions at Walmart, Best Buy and Target on behalf of Image.We now have the benefit of having a major studio present Image’s product in conjunction with SPHE releases, including motion pictures.SPHE is our primary vendor of record for shipments of physical product to North American retailers and wholesalers and, as vendor of record, responsible for collecting these receivables and remitting these proceeds to Image.See “Managed Value-Added and Distribution Services” below. We allow retail customers to return unsold inventory.We reserve for estimated returns at the time the sale is recognized, based in part upon our historical returns experience and knowledge of specific product movement within distribution channels.Our inventory returns, as a percentage of our gross distribution revenues, were 26% in fiscal 2012 and 18% in fiscal 2011.The increase in returns was primarily attributable to the higher shipments to Walmart, and their specific new release business model.Returns from Walmart have been higher historically than other retail customers. Returns of defective product have been minimal and are generally covered by manufacturers’ warranties. Image Entertainment, Inc. 10 Table of Contents We also focus on special market sales channels, outside the traditional marketplace, to take advantage of our large and diverse catalog and specifically target niche sales opportunities.Within special markets, examples of our key customers are Midwest Tapes and Waxworks.Another special market channel is scanned-based trading in conjunction with SPHE.Through SPHE’s scanned-based trading system, our products are also placed in grocery and drug store retail chainssuch as Albertsons, Stater Brothers, Hannaford, CVS, Shopko, Kroger and Safeway. Managed Value-Added and Distribution Services.In February 2010, we outsourced the post-production and creative services necessary to prepare a disc master and packaging/advertising materials for manufacturing and marketing of our products.Such services include: ● packaging design; ● DVD/Blu-ray authoring and compression; ● menu design; ● video master quality control; ● music clearance; and ● for some titles, the addition of enhancements such as: o multiple audio tracks; o commentaries; o foreign language tracks; o behind-the-scenes footage; and o interviews. These services now are performed by third-party vendors, managed by Company personnel. Our manufacturing, warehousing and distribution services are currently provided by Sony Pictures Home Entertainment (or SPHE) under our Distribution Service and License Agreement.In addition to conventional manufacturing, we also have manufacturing-on-demand (or MOD).MOD services are provided for replication of slower moving titles, which helps avoid replicating larger minimum quantities of certain titles and can be used for direct-to-consumer sales as needed.Under our agreement, SPHE also provides certain operational services at Image’s direction, including credit and collections, merchandising, returns processing, and certain IT functions.For further information regarding our Distribution Services and License Agreement with SPHE, please see “Manufacturing and Distribution” below. Competition We compete for both content and for customers for the content we distribute. We face competition from other independent distribution companies, major motion picture studios and music labels in securing exclusive content distribution rights.Some of these competitors are larger than Image.Our DVD and Blu-ray products compete for a finite amount of retail and rental shelf space.Consumers can choose from a large supply of competing entertainment content from other suppliers.Sales of digital downloading, streaming, VOD and other broadcast formats are largely driven by what is visually available to the consumer, which is accomplished through additional placement fees or previous sales success.Programming is available online (delivered to smart phones, tablets, laptops or personal computers), direct to the consumers’ TV set through multiple internet ready devices and cable or satellite VOD.The digital and VOD formats are growing as an influx of new delivery devices are introduced into the marketplace, such as the Apple iPad and the Microsoft Xbox.We face increasing competition as these formats continue to grow and programming providers enter into distribution agreements for a wider variety of formats. We also face competition for consumers' time and money from alternate forms of entertainment and leisure activities.The success of any of our products depends upon consumer acceptance of a given product in relation to current events as well as the other products released into the marketplace at or around the same time. Overall, our ability to continue to successfully compete in our markets is largely dependent upon our ability to anticipate and respond to various competitive and other factors affecting the industry, including new or changing product formats, changes in consumer preferences, regional and local economic conditions, discount pricing strategies and competitors’ promotional activities. Image Entertainment, Inc. 11 Table of Contents Industry Trends According to The Digital Entertainment Group (or DEG), consumer home entertainment spending in calendar 2011 declined only 2% from calendar 2010 compared to the estimated decrease of 9% for box office receipts.Overall consumer home entertainment spending in the second half of calendar 2011 increased approximately 1%, primarily due to the strong third quarter in which consumer spending increased 5%,the first quarterly consumer spending increase since 2008.This trend continued in the first quarter of calendar 2012 with a 2.5% increase over the same quarter in calendar 2011. While combined spending on DVD and Blu-ray was down slightly in calendar 2011 compared to 2010, digital spending, including electronic sell through (or EST), video on demand (or VOD) and subscription streaming increased 51% to $3.4 billion.Similarly, while consumer spending on packaged goods in the first quarter of calendar 2012 was essentially flat compared with the first quarter of calendar 2011, spending on digital, specifically subscription streaming, more than doubled according toDEG. Blu-ray continued to grow, increasing 20% during calendar 2011 versus calendar 2010, as consumers spending on new releases and catalog reached over $2 billion.In the first quarter of calendar 2012, consumer spending on Blu-ray increased 23% over the first quarter of calendar 2011. DEG reported that the number of homes with Blu-ray playback devices, including set-top boxes, game consoles and home-theater-in-a-box systems, continued to grow, jumping 38%, bringing the total number of Blu-ray households to nearly 40 million. In the first quarter of calendar 2012, an additional 2.4 million players were sold, bringing the total number of Blu-ray households to more than 40.8 million.The overall growth in consumer spend on Blu-ray is significant in light of the increasing number of households. DEG also reported that consumers purchased more than 27 million high-definition television (or HDTV) sets during 2011, bringing the number of HDTV households to more than 74.5 million. An additional 6.5 million HDTVs were sold in the first quarter of calendar 2012, bringing the number of HDTV households to more than 77.6 million. The IHS Screen Digest, incorporating Adams Media Research, reported that consumer spending to purchase and rent discs was approximately 84% of total home entertainment consumer spending in 2011 and projects that consumer spending will only decline to 70% of total home entertainment consumer spending by 2015.Further, IHS mentioned that consumer spending on discsis beginning to stabilize and estimates an approximate drop of 2.6% in 2012 before leveling out. According to PricewaterhouseCoopers LLP’s Global Entertainment and Media Outlook: 2012-2016 issued June 2012, consumer spending for the overall home video segmentin the U.S. is projected to decline at a 1.2% compound annual rate over the 2012-2016 period to approximately $18 billion in 2016.While the decline in consumer spending on physical home video continues, although at a lower percentage than in past years, it is substantially offset by the increase in consumer spending on electronic home video.Consumer spending on electronic distribution, primarily from downloading and streaming, is projected to increase at a compound annual rate of 12.1% over the 2012-2016 period as a result of growth in existing services (e.g. Netflix, Apple, Microsoft, etc.), augmented with new download service providers, growth in video-friendly hardware (e.g. tablets) and growing consumer acceptance of digital lockers. Manufacturing and Distribution Image has a Distribution Services and License Agreement with SPHE that expires in August 2013 to act as exclusive manufacturer to meet Image’s DVD requirements, including Blu-ray Disc high-definition format, and to provide related distribution and other logistics services in exchange for certain fees. SPHE acts as Image’s vendor of record for shipments of physical product to North American retailers and wholesalers. Image is responsible for the credit risk from the end customer with respect to accounts receivable. In September 2010, SPHE made an interest-free $2.5 million advance against future replication from SPHE, to be repaid at $0.15 per disc manufactured until the advance is repaid, and a $750,000 non-recoupable advance. The advances were used to reduce the then-outstanding borrowings under Image’s credit facility, and specifically, the non-recoupable advance was used to pay the fee incurred for terminating Image’s arrangement with its former replicator. Until the advance was repaid, SPHE had a security interest in all Image’s assets in second position behind PNC.In November 2011, the $2.5 millionadvance was repaid in full. Image Entertainment, Inc. 12 Table of Contents The SPHE agreement provides Image several significant advantages over the arrangement with its former replicator, including: ● a significant reduction in replication costs, particularly as related to Blu-ray manufacturing; ● the ability to sell directly to key accounts such as Walmart, Best Buy and Costco, which eliminates other third-party distributor fees, provides incremental revenues, higher gross margin and the ability to better manage retail inventories; ● the ability to access SPHE’s point of sale reporting systems to better manage replenishment of store inventories on a daily basis; and ● the ability to access SPHE’s extensive Scan-Based Trading network that features product placement in over 20,000 drug and grocery outlets. Sublicense Agreement with SPHE Concurrent with entering into the Distribution Services and License Agreement, Image also entered into a sublicense agreement that provides us the ability to market and distribute 60 titles previously distributed by SPHE, including releases such as Sydney Pollack’s Absence of Malice (starring Paul Newman and Sally Field), And Justice For All (directed by Norman Jewison and starring Al Pacino), and Adaptation (directed by Spike Jonze, starring Nicolas Cage, Meryl Streep and Chris Cooper). Trademarks We have U.S. federal registrations for the following trademarks: Image, Image Entertainment, the Image Entertainment logo (two trademarks), Image Music Group, the Egami Media logo, Home Vision HVE Entertainment, the HVE logo, and One Village Entertainment.We have a registered trademark in Japan for Image Entertainment Japan and a registered trademark in Canada for the HVE logo.In August 2011, we filed a U.S. federal trademark application for the mark “Midnight Madness Series.”In September 2011, we filed a U.S. federal trademark application for the mark, “Slingshot Pictures.”In February 2012, we filed a trademark application in Canada for the marks “Midnight Madness Series” and “Slingshot Pictures.” Our majority-owned subsidiary, Image/Madacy Home Entertainment, LLC (or IMHE) has a U.S. federal registration and a CTM registration in Europe for the Image Madacy Entertainment logo.In February 2012, IMHE filed trademark applications in Canada and Australia for the Image Madacy Entertainment logo. In general, trademarks remain valid and enforceable as long as the marks are used in connection with the related products and services and the required registration renewals are filed.We believe our trademarks have value in the marketing of our products.It is our policy to protect and defend our trademark rights. Employees As of June 1, 2012, we had 69 employees, 66 of whom are full-time and three of whom are part-time. Available Information Under the menu “Investors—SEC Filings” on our Web site at www.image-entertainment.com, we provide free access to our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC.The information contained on our Web site is not incorporated herein by reference and should not be considered part of this Annual Report. Image Entertainment, Inc. 13 Table of Contents ITEM 1A. RISK FACTORS Risks Relating to Our Business We have a history of (and may continue to incur) losses, limited working capital and limited access to financing.We had a net loss applicable to common shareholders and sustained operating and net losses in fiscal 2012 and in prior years. We had an accumulated deficit of $58.9 million and a working capital deficit of $6.4 million at March 31, 2012.Our cash requirements continue to exceed the level of cash generated by operations.Accordingly, we have limited working capital.We may need to raise additional funds to acquire the rights to contentwe find desirable, particularly with respect to our competition for home entertainment rights to feature films.Therefore, maximizing available working capital is critical to our business operations. Because of our history of losses and negative cash flows, our ability to obtain adequate additional financing on satisfactory terms may be limited.Our ability to raise financing through sales of equity securities depends on general market conditions, including the demand for our common stock.We may be unable to raise adequate capital through the sale of equity securities, and if we were able to sell equity, our existing stockholders could experience substantial dilution.If adequate financing is not available or unavailable on acceptable terms, we may find we are unable to fund expansion, continue offering products and services, take advantage of acquisition opportunities, develop or enhance services or products, or respond to competitive pressures in the industry. We generate significant amounts of net revenue for programming from one content supplier, the loss of which would adversely affect our business. We depend on the exclusive distribution of programming from The Criterion Collection, which contributed approximately 23% and 26% of our net revenues from programming in fiscal 2012 and fiscal 2011, respectively.Should liquidity issues cause us to default on our payment obligations under our exclusive distribution agreement, The Criterion Collection may terminate our distribution rights, which would adversely affect our business, results of operations and financial condition. Economic weakness may continue to adversely affect our business, results of operations and financial condition.The global economic downturn has had a significant negative effect on our revenues and may continue to do so. As consumers reduced spending and scaled back purchases of our programming, our retail customers returned product and reduced purchases of our programming, which adversely affected our revenues and results of operations during the 2012 fiscal year, as well as in fiscal 2011.Although improved in fiscal 2012, weak consumer demand for our product may continue in the future and may adversely affect our business, results of operations and financial condition. We have a high concentration of sales to relatively few customers, the loss of which may adversely affect our liquidity, business, results of operations and financial condition.In fiscal 2012, Walmart and AEC each accounted for approximately 11% of our net revenues, respectively.In fiscal 2011, Amazon.com and AEC each accounted for approximately 16% of our net revenues.Our top five customers accounted for over 45% of our fiscal 2012 net revenues. We may be unable to maintain favorable relationships with our retailers and distributors, including SPHE (see below).Further, our retailers and distributors may be adversely affected by economic conditions.If we lose any of our top customers or if any of these customers reduces or cancels a significant order, it could have an adverse effect on our liquidity, business, results of operations and financial condition. Our high concentration of sales to relatively few customers (and use of a third-party to manage collection of substantially all packaged goods receivables) may result in significant uncollectible accounts receivable exposure, which may adversely affect our liquidity, business, results of operations and financial condition.At March 31, 2012, Walmart and AEC accounted for 8.1% and 7.9%, respectively, of our gross accounts receivable.At March 31, 2011, Amazon.com and AEC accounted for 15% and 11%, respectively, of our gross accounts receivable. We face credit exposure from our retail customers and may experience uncollectible receivables from these customers should they face financial difficulties.If these customers fail to pay their accounts receivable, file for bankruptcy or significantly reduce their purchases of our programming, it would have an adverse effect on our business, financial condition, results of operations, and liquidity.For example, we reserved approximately $408,000 for Borders Group’s bankruptcy filing in fiscal 2011.There were no similar events in fiscal 2012. Image Entertainment, Inc. 14 Table of Contents A high concentration of our gross accounts receivables is attributable to Sony Pictures Home Entertainment (or SPHE), as they are our vendor of record for shipments of physical product to North American retailers and wholesalers.As part of our arrangement with SPHE, SPHE collects the receivables from our end customers, provides us with monthly advance payments on such receivables (less a reserve), then trues up the accounts receivables accounting quarterly.While we remain responsible for the credit risk from the end customer, if SPHE should fail to adequately collect and pay us the accounts receivable they collect on our behalf, whether due to inadequate processes and procedures, inability to pay, bankruptcy or otherwise, our business financial condition, results of operations and liquidity would be adversely affected. We are highly dependent on SPHE . We entered into the agreement with SPHE in 2011 and realized significant cost savings compared with our prior replicator agreements, and also enhanced distribution of our content.SPHE provides distribution and replicator services under a contract that expires in August 2013, and we may not be able to renew that contract on favorable terms.SPHE provides us with access to significant customers that might not otherwise do business with Image. We have a high concentration of sales from relatively few titles, which may affect future net revenues if we do not acquire additional titles.Our top five fiscal 2012 new release exclusive titlesaccounted for approximately 12.8% of our fiscal 2012 net revenues.Our top ten fiscal 2012 new release exclusive titles accounted for approximately 16.5% of our fiscal 2012 net revenues.Generally, new releases become part of our catalogue after six months.Sales forcatalogue titles have historicallydecreased over time and will probably continue to do so until our rights expire.If we are unable to acquire titles of equal or greater strength and popularity to replace the revenue provided by our existing titles, our future net revenues will be negatively affected. Our strategy to acquire cast-driven finished feature film content may not be successful, which could adversely affect our business, results of operations and financial condition.We are primarily known as an aggregator of exclusive distribution rights for eclectic, non-feature film entertainment programming.In our effort to acquire more cast-driven finished feature films, we face competition from other distribution entities that are well known for acquiring and distributing this genre of programming.We face competition from better-capitalized entities, including the major motion picture and independent studios, and may be unable to offer the same upfront money required to secure the rights for certain available programming.While we have key members of management and staff with feature film acquisition, sales and marketing talent and experience, we may not be ultimately successful in acquiring or selling feature film content competitively or to the extent of our current plans which could adversely affect our business, results of operations and financial condition. We are subject to risks associated with our strategy of pursuing acquisitions, joint ventures and partnering arrangements.A key element of our business strategy is acquiring accretive businesses and entering into joint ventures and other creative partnering arrangements, which pose unique risks.For example, regardless of whether we complete any such transaction, its negotiation, as well as the integration of any acquired business, could require us to incur significant costs and cause diversion of management’s time and resources.We may not realize the anticipated benefit from any of the transactions we pursue.Further, any such transaction could also potentially result in the future impairment of goodwill and other intangibles, development write-offs and other related expenses. Any of the foregoing could have a material adverse effect on our business, results of operations and financial condition. Our inability to gauge and predict the commercial success of our programming could adversely affect our business, results of operations and financial condition.Operating in the entertainment industry involves a substantial degree of risk.Each music performance, feature film or other programming title is an individual artistic work, and unpredictable audience reactions primarily determine commercial success.The commercial success of a title also depends upon the quality and acceptance of other competing programs or titles released into the marketplace, critical reviews, the availability of alternative forms of entertainment and leisure activities, general economic conditions and other tangible and intangible factors, all of which are subject to change and cannot be predicted.Timing is also sometimes relevant to a program’s success, especially when the program concerns a recent event or historically relevant material (e.g., an anniversary of a historical event which focuses media attention on the event and accordingly spurs interest in related content).Our successdepends in part on the popularity of our content which, in turn, depends on our ability to gauge and predict expected popularity.Even if a film achieves success during its theatrical release, the popularity of a particular program and its ratings may diminish over time.Our inability to gauge and predict the commercial success of our programming could adversely affect our business, results of operations and financial condition. Image Entertainment, Inc. 15 Table of Contents Our current genre revenue concentrations may become unpopular with our retail customers and end-consumers, which may adversely affect our business.During fiscal 2012 and 2011, the majority of our revenues were from sales, which were heavily weighted toward comedy, music and television-related programming and feature film programming.We may not be able to successfully continue producing or acquiring content in the same genres, or achieve the same strength within these genres.If we are unable to compete successfully in the home entertainment market for higher-profile content, our business may be adversely affected. Failure to satisfy terms and conditions of the transaction agreements for the purchase of Madacy Home Video may adversely affect our business, results of operations and financial condition.We may be unable to satisfy all of the terms and conditions related to the purchase ofMadacy Home Video (or Madacy transaction), including, without limitation, the future repurchase of Madacy Entertainment US, Inc.’s (or Madacy US) 30% interest in our subsidiary, Image/Madacy Home Entertainment, LLC.If we are unable to satisfy the terms and conditions of the Madacy transaction and Madacy US declares a material default that we are unable to timely rectify, we may lose the right to distribute content obtained under the Madacy transaction, which could adversely affect our business, results of operations and financial condition. We may be unable to recoup advances paid to secure exclusive distribution rights.Our most significant costs and cash expenditures relate to acquiring content for exclusive distribution.Most agreements to acquire content require upfront advances against royalties or net profits expected to be earned from future distribution.The advance amounts are derived from our estimate of net revenues that will be realized from our distribution of the title.Although these estimates are based on management’s knowledge of current events and actions management may undertake in the future, actual results will differ from those estimates.If sales do not meet our original estimates, we may (i) not recognize the expected gross margin or net profit, (ii) not recoup our advances or (iii) record accelerated amortization and/or fair value write-downs of advances paid.We recorded accelerated amortization and fair value write-downs of film costs in the amounts of $1.1 million and $4.1 million in fiscal 2012 and fiscal 2011, respectively.Any of these events may adversely affect our business, results of operations and financial condition. Inability to maintain relationships with our program suppliers and vendors may adversely affect our business.We receive a significant amount of our revenue from the distribution of content for which we already have exclusive agreements with program suppliers.However, those titles in production which have been financed by us may not be timely delivered as agreed or be of expected quality.Delays or inadequacies in delivery of titles, including rights clearances, could negatively affect the performance of any given quarter or fiscal year.In addition, our business, results of operations and financial condition may be adversely affected if: ● we are unable to renew our existing agreements as they expire; ● our current program suppliers do not continue to support the DVD or other applicable format in accordance with our exclusive agreements; ● our current content suppliers do not continue to license titles to us on terms favorable to us; or ● we are unable to establish new beneficial supplier relationships to ensure acquisition of exclusive or high-profile titles in a timely and efficient manner. We may not be able to keep pace with technological advances, which may adversely affect our business, results of operations and financial condition.The entertainment industry in general, and the music and motion picture industries in particular, are continuing to undergo significant changes, primarily due to technological developments, including Blu-ray and digital delivery.Because of the rapid growth of technology, shifting consumer tastes and the popularity and availability of other forms of entertainment, it is impossible to predict the overall effect these factors could have on potential revenue from, and profitability of, distributing entertainment programming.If we are unable to keep pace with accepted technological advances in delivering entertainment programming, our business, results of operations and financial condition may be adversely affected. Image relies on its information technology infrastructure, which includes third party and internally developed software, and purchased or leased hardware that support Image's information technology and various business processes. Image's business, reputation and brand image could suffer if its infrastructure fails to perform as intended. Image relies on purchased or leased hardware and software licensed from third parties or internally developed in order to manage its business. Image's ability to maintain and upgrade its information technology infrastructure is critical to the success of its business. This hardware and software may not continue to be available on commercially reasonable terms or at all. Any disruptions to Image's infrastructure or loss of the right to use any of this hardware or software could affect Image's operations, which could negatively affect Image's business until corrected or until equivalent technology is either developed by Image or, if available, is identified, obtained and integrated. In addition, the software underlying Image's operations can contain undetected errors. Image may be forced to modify its operations until such problems are corrected and, in some cases, may need to implement enhancements to correct errors that it does not detect. Problems with the software underlying Image's operations could result in loss of revenue, unexpected expenses and capital costs, diversion of resources, loss of market share and damage to Image's reputation which could adversely affect Image's business, financial condition and results of operations. Image Entertainment, Inc. 16 Table of Contents Image and third parties that manage portions of Image's secure data are subject to cybersecurity risks and incidents. Image's business involves the storage and transmission of customers' personal information, shopping preferences and credit card information, in addition to employee information and Image's financial and strategic data. The protection of Image's customer, employee and Company data is vitally important to Image. While Image has implemented measures to prevent security breaches and cyber incidents, any failure of these measures and any failure of third parties that assist Image in managing its secure data could adversely affect Image's business, financial condition and results of operations. Failure by third parties to promote our programming may adversely affect our business.Decisions regarding the timing of release and promotional support of the programming we license and distribute are important in determining the success of a particular feature film, stand-up comedy performance, music concert or other product.We may not control the manner in which a particular product is marketed and promoted, and we may not be able to fully control our corresponding releases.Although actors, producers, artists, record companies and studios have a financial interest in the success of any films, concerts or other product we distribute, any marketing or promotional decision or restriction by such persons may negatively affect the success of our titles. A continued high rate of product returns may adversely affect our business, results of operations and financial condition.As with the major studios and other independent companies in this industry, we experience a relatively high level of product returns as a percentage of our revenues. Our allowances for sales returns may not be adequate to cover potential returns in the future, particularly in the case of consolidation within the home video retail marketplace which, when it occurs, tends to result in inventory consolidation and increased returns.We have experienced a high rate of product returns over the past three years.We expect a relatively high rate of product returns to continue, which may adversely affect our business, results of operations and financial condition. We depend on key and highly skilled personnel to operate our business, and if we are unable to retain our current personnel or hire additional personnel, our ability to develop and successfully market our business could be harmed.Our success continues to depend to a significant extent on our ability to identify, attract, hire, train and retain qualified professional, creative, technical and managerial personnel.Moreover, we believe that our success greatly depends on the contributions of our executive officers, including Chief Executive Officer, Theodore S. Green, Chief Operating Officer and Chief Financial Officer, John P. Avagliano, and Vice Chairman, John W. Hyde.Although we have employment agreements with certain of our executive management, any of our employees may terminate their employment relationship with us at any time, and their knowledge of our business and industry would be extremely difficult to replace.The loss of any key employees or the inability to attract or retain qualified personnel could delay the acquisition of content and harm the market's perception of us.Competition for the caliber of talent required to acquire and distribute content continues to increase.If we are unable to attract and retain the qualified personnel we need to succeed, our business, results of operations and financial condition will suffer. We depend on third-party shipping and fulfillment companies for the delivery of our products.If these companies experience operational difficulties or disruptions, our business could be adversely affected.We rely on SPHE, our distribution and manufacturing partner, to determine the best delivery method for our products.SPHE relies entirely on arrangements with third-party shipping companies, principally Federal Express, for small package deliveries and less-than-truckload service carriers for larger deliveries, for the delivery of our products. The termination of arrangements between SPHE and one or more of these third-party shipping companies, or the failure or inability of one or more of these third-party shipping companies to deliver products on a timely or cost-efficient basis from SPHE to our customers, could disrupt our business, reduce net sales and harm our reputation.Furthermore, an increase in the amount charged by these shipping companies could negatively affect our gross margins and earnings. Image Entertainment, Inc. 17 Table of Contents We incur costs and demands upon management as a result of complying with the laws and regulations affecting public companies, which could affect our operating results.We have incurred, and will continue to incur, significant legal, accounting and other expenses associated with corporate governance and public company reporting requirements, including requirements under the Sarbanes-Oxley Act of 2002, as well as rules implemented by the SEC. As long as the SEC requires the current level of compliance for public companies, we expect these rules and regulations to require significant legal and financial compliance costs and to make some activities time-consuming and costly. These rules and regulations may make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage than was previously available. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our Board of Directors or as our executive officers. Risks Relating to Our Industry Revenues from the standard DVD format are declining.During calendar 2011, the DVD marketplace experienced the fifth straight year-over-year decline for the category since the format debuted in 1997.The Digital Entertainment Group reported a slight decline in sales of packaged media units (including DVD and Blu-ray) in the fourth quarter of our fiscal 2012.We estimate approximately 53% and 65% of our net revenue in fiscal 2012 and 2011, respectively, was generated from the sale of standard DVDs.The continued maturation of the standard DVD format may adversely affect our business, results of operations and financial condition. Decreasing retail prices for DVDs may negatively affect our revenues and gross profit margins.The home entertainment programming market in which we compete is rapidly evolving and intensely competitive.Many of our competitors, including major studios, are increasingly offering programming, particularly DVD programming, at lower prices.They may be able to produce or secure content on more favorable terms and may be able to adopt more aggressive pricing policies than we can.While we strive to improve our operating efficiencies and leverage our fixed costs so that we can afford to pass along these savings to our customers in the form of lower prices, the industry trend of lowering prices may, over time, lead to higher levels of competition and, therefore, lost sales, decreased profit margins or decreased overall revenues. Decreasing retail shelf space for our industry may limit sales of our programming, which may adversely affect our business, results of operations and financial condition.We face increasing competition from major motion picture studios, music labels and other independent content suppliers for limited retail shelf space, which space has been shrinking in absolute terms as “brick and mortar” retailers have fewer stores, and for retailer open-to-buy dollars.Our exclusive content competes for a finite amount of shelf space against a large and diverse supply of entertainment content from other suppliers.New releases generally exceed several hundred titles a week.We believe this competition can be especially challenging for independent labels like us, because the new releases of major studios often have extremely high visibility and sales rates in the millions of units, and typically require much more shelf space to support. Shelf space limitations at our “brick and mortar” retail customers are exacerbated by the increasing popularity of the high-definition format, Blu-ray.The combination of standard discs, premium discs and special-edition boxed sets across up to two formats means that a release can come in as many six different configurations.With the possible exception of our most popular new release titles and top-selling catalogue titles, it can be a challenge to obtain the product placement necessary to maximize sales, particularly among the limited number of major retailers who comprise our core “brick and mortar” customers.The continued retailer trend toward greater visibility for titles at the expense of quantity (i.e., “face out” rather than “spine out” placement) has the effect of reducing the total number of titles actually carried by a retailer. For retailers, reconciling the expanding catalog with limited shelf space is becoming increasingly urgent.Meanwhile, rights holders like Image and other non-studio content providers have a growing concern that many titles are simply not strong enough to secure shelf space.If we are unable to secure sufficient shelf space for our programming, our business, results of operations and financial condition may be adversely affected. Piracy may reduce our revenues and adversely affect our results of operation.The music industry has faced a major challenge in the form of piracy resulting from Internet downloading and recording devices.This piracy has negatively affected industry revenues and profits.As digital video recorders, or DVRs, and high-speed Internet connections become more popular and the storage capacity of personal computers increases, we may face greater piracy concerns with respect to our core business.Motion picture piracy is already extensive in many parts of the world and is made easier because of technological advances and the conversion of motion pictures into digital formats.The proliferation of unauthorized copies of these products may reduce the revenue we receive from our products, which may cause an adverse material effect on our business.In order to contain this problem, we require our retail distribution partners to implement elaborate and costly security and anti-piracy measures such as geo-filtering, which could result in significant expenses and loss of revenue.Even with such security and anti-piracy measures, we may be unable to prevent piracy. Image Entertainment, Inc. 18 Table of Contents The entertainment and motion picture industries are rapidly evolving, and recent trends have shown that audience response to both traditional and emerging distribution channels is volatile and difficult to predict. The entertainment industry in general and the motion picture industry in particular continue to undergo significant changes, due both to shifting consumer tastes and to technological developments.For example, new technologies, such as video-on-demand and Internet distribution of films, have provided motion picture companies with new channels through which to distribute their films.Accurately forecasting both the changing expectations of movie audiences and market demand within these new channels has proven challenging. We cannot accurately predict the overall effect shifting audience tastes, technological change or the availability of alternative forms of entertainment may have on the distributor.In addition to uncertainty regarding the DVD market, there is uncertainty as to whether other developing distribution channels and formats, including video-on-demand, Internet distribution of films and high-definition, will attain expected levels of public acceptance or, if such channels or formats are accepted by the public, whether we will be successful in exploiting the business opportunities they provide.Moreover, to the extent that these emerging distribution channels and formats gain popular acceptance, the demand for delivery through DVDs may decrease. Risks Relating to Our Stock and Credit Facility Our issuance of preferred stock resulted in substantial dilution to our stockholders and stockholdings concentration, and the rights of the holders of preferred stock could render future financings and merger and acquisition transactions more difficult. On January 8, 2010, we raised gross proceeds of $22.0 million through the sale and issuance to affiliates of JH Partners, LLC (or JH Partners) of 22,000 shares of Series B Cumulative Preferred Stock (or Series B Preferred) and 196,702 shares of Series C Junior Participating Preferred Stock (or Series C Preferred), some of which were subsequently sold to our executive management team. The Series C Preferred subsequently converted into 196,702,000 shares of our common stock.While this private placement provided us with additional working capital required to repay outstanding indebtedness and fund continuing operations, the transaction was extremely dilutive to our existing stockholders and concentrated our stockholdings. Further, in the event of any merger or acquisition of Image, each share of Series B Preferred would be entitled to receive an amount in cash equal to the sum of (i) a liquidation preference of $1,000 per share (subject to adjustment upon any stock dividend, stock split, combination or other similar recapitalization with respect to the Series B Preferred) and (ii) the amount per share equal to accrued but unpaid dividends, which accrue on a cumulative compounding basis at a rate of 12% per annum on the liquidation preference of $1,000 per share.This could have the effect of making future equity financing and merger and acquisition transactions, other than the RLJ transaction, more difficult. Because of their significant stock ownership, our largest stockholders exert significant influence over our future direction.Our largest stockholders, JH Partners and its affiliates hold approximately 19,670 shares of Series B Preferred and 175,868,700 shares of our common stock, representing approximately 68.81% of our outstanding voting securities as of June 1, 2012.JH Partners and its affiliates have the ability to elect the board of directors irrespective of the vote of any other stockholders.Accordingly, JH Partners is able to significantly influence all matters requiring approval by our stockholders, including the election of directors, the approval of mergers or other business combination transactions or a sale of all or substantially all of our assets.The interests of JH Partners (or those of our other significant stockholders) may not coincide with the interests of other holders of our common stock. We are not currently subject to stock exchange corporate governance requirements and our stockholders may not have the same benefits or protections afforded to stockholders of exchange listed companies. Effective as of February 3, 2010, our common stock was suspended from trading on The Nasdaq Global Market. The Nasdaq Stock Market imposes certain corporate governance requirements on listed companies. For example, listed companies must, among other things, have a majority of independent board members and fully independent audit, nominating and compensation committees, which we do not meet.Accordingly, our stockholders may not have the same protections afforded to stockholders of companies that are subject to, and in full compliance with, the corporate governance requirements of a securities exchange. Image Entertainment, Inc. 19 Table of Contents Our stock price may be subject to substantial volatility, and stockholders may lose all or a substantial part of their investment.Our common stock currently trades in the over-the-counter market on the OTCQB marketplace.There is a limited public float, and trading volume historically has been limited and sporadic.From June 1, 2011 through June 1, 2012, the closing price of our common stock ranged between $0.03 and $0.18 per share on volume ranging from none to over 400,000 shares per day.As a result, the market price for our common stock may not necessarily be a reliable indicator of our fair market value.The price at which our common stock trades may fluctuate as a result of a number of factors, including the number of shares available for sale in the market, quarterly variations in our operating results, actual or anticipated announcements of new releases by us or competitors, the gain or loss of significant customers, changes in the estimates of our operating performance, and market conditions in our industry and the economy as a whole. Investors may find it difficult to dispose of their shares.There is currently a limited trading market for our common stock on the OTCQB marketplace. The ability to trade our common stock on the OTCQB marketplace depends on the presence and investment decisions of willing buyers and sellers. Therefore, the market of investors who are willing to purchase our common stock is limited, the volume of our common stock traded on a daily basis is low, and the liquidity of our common stock is constrained. Prices for securities traded solely on the OTCQB marketplace may be difficult to obtain.This very limited liquidity, marketability, the reduced public access to price quotations and lack of a regular trading market may depress the market price of our common stock.As a result, an investor might find it more difficult to dispose of, or obtain accurate quotations for the price of, our common stock. Trading in our common stock might also become subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934, which require additional disclosure by broker-dealers in connection with any trade involving a stock defined as a “penny stock” (generally, any equity security not listed on a national securities exchange that has a market price of less than $5.00 per share).Many brokerage firms are reluctant to recommend low-priced stocks to their clients.Moreover, various regulations and policies restrict the ability of shareholders to borrow against or “margin” low-priced stocks, and declines in the stock price below certain levels may trigger unexpected margin calls.Additionally, because brokers’ commissions on low-priced stocks generally represent a higher percentage of the stock price than commissions on higher-priced stocks, the current price of the common stock can result in an individual shareholder paying transaction costs that represent a higher percentage of total share value than would be the case if our share price were higher.This factor may also limit the willingness of institutions to purchase our common stock.Finally, the additional burdens imposed upon broker-dealers by these requirements could discourage broker-dealers from facilitating trades in our common stock, which could severely limit the market liquidity of the stock and the ability of investors to trade our common stock. Failure to have our common stock listed on an exchange could result in loss of investors, increased obligations under state securities laws, decreased coverage by securities analysts and a higher cost of capital. Effective as of February 3, 2010, trading in our common stock was suspended from trading on The Nasdaq Global Market. The quotations for our common stock now appear on the OTCQB marketplace of Pink OTC Markets Inc.Delisting from The Nasdaq Global Market and failure to have our common stock listed on an exchange have subjected us to numerous consequences that may adversely affect our business, including the loss of investors. Further, delisting may result in decreased coverage by securities analysts. Our ability to raise additional capital through equity financing, and attract and retain personnel by means of equity compensation, may be impaired. Furthermore, we may experience decreases in institutional and other investor demand, analyst coverage, market-making activity, and information available concerning trading prices and volume, and fewer broker-dealers may be willing to execute trades with respect to our common stock. The delisting may decrease the attractiveness of our common stock and cause the trading volume of our common stock to decline significantly, which could result in a significant decline in the market price of our common stock. We intend to seek to be relisted on a securities exchange at some point in the future; however, we may not be able to satisfy the standards for listing on an exchange, an exchange may not approve our listing and the timing of any relisting is uncertain. Image Entertainment, Inc. 20 Table of Contents Any future sales of equity may significantly affect the market price of our common stock.Future sales of substantial amounts of our common stock, including shares that we may issue upon exercise of outstanding options, warrants or other convertible securities could adversely affect the market price of our common stock.Further, if we raise additional funds through the issuance of common stock or securities convertible into or exercisable for common stock, the percentage ownership of our stockholders will or could be reduced and the price of our common stock may fall. If we are unable to conclude that our internal control over financial reporting is effective, our stock price may be negatively affected.Section 404 of the Sarbanes-Oxley Act of 2002 and the accompanying rules and regulations promulgated by the SEC to implement it require us to include in our Form 10-K an annual report by our management regarding the effectiveness of our internal control over financial reporting.The report includes, among other things, management’s assessment of the effectiveness of our internal control over financial reporting as of the end of our fiscal year.This assessment must include disclosure of any material weaknesses in our internal control over financial reporting identified by management.During this process, if our management identifies one or more material weaknesses in our internal control over financial reporting that cannot be remediated in a timely manner, we will be unable to assert such internal control is effective.While we currently believe our internal control over financial reporting is effective, the effectiveness of our internal controls in future periods is subject to the risk that our controls may become inadequate because of changes in conditions, and, as a result, the degree of compliance of our internal control over financial reporting with the applicable policies or procedures may deteriorate.If we are unable to conclude that our internal control over financial reporting is effective, we could lose investor confidence in the accuracy and completeness of our financial reports, which may have an adverse effect on our stock price. Certain provisions in our charter documents and Delaware law could discourage takeover attempts and lead to management entrenchment. Our certificate of incorporation and bylaws contain provisions that could have the effect of delaying or preventing changes in control or changes in our management without the consent of our board of directors.These provisions include: ● no cumulative voting in the election of directors, which limits the ability of minority stockholders to elect director candidates; ● a classified board of directors with three-year staggered terms, which may delay the ability of stockholders to change the membership of a majority of our board of directors; ● the exclusive right of our board of directors to elect a director to fill any vacancies, which prevents stockholders from being able to fill vacancies on our board of directors; ● the ability of our board of directors to determine to issue shares of preferred stock and to determine the price and other terms of those shares, including preferences and voting rights, without stockholder approval, which could be used to significantly dilute the ownership of a hostile acquirer; ● a prohibition on stockholder action by written consent or electronic transmission, which forces stockholder action to be taken at an annual or special meeting of our stockholders; ● the requirement that, except as required by law and subject to any rights of holders of preferred stock, a special meeting of stockholders may be called only by the chairman of the board of directors, the chief executive officer, the president and the secretary, in each case pursuant to a resolution of the board of directors, which may delay the ability of our stockholders to force consideration of a proposal or to take action, including the removal of directors; and ● advance notice procedures that stockholders must comply with in order to nominate candidates to our board of directors or to propose matters to be acted upon at a stockholders' meeting, which may discourage or deter a potential acquirer from conducting a solicitation of proxies to elect the acquirer’s own slate of directors or otherwise attempting to obtain control of us. We are also subject to certain anti-takeover provisions under Delaware law.Under Delaware law, a corporation may not, in general, engage in a business combination with any holder of 15% or more of its capital stock unless the holder has held the stock for three years or, among other things, the board of directors has approved the transaction. Image Entertainment, Inc. 21 Table of Contents Our liquidity substantially depends on our ability to borrow against our revolving credit facility.Our cash collections are deposited into a lockbox with PNC Bank N.A., the lender under our revolving credit facility effective June 23, 2011.The deposited cash receipts are automatically swept to reduce our outstanding loan balance.Currently, all of our operating working capital needs are financed through borrowings under our revolving credit facility.If PNC does not provide funding under our revolving credit facility due to (i) the occurrence of an event of default, as defined in the loan agreement, (ii) non-compliance with our covenants, or (iii) our borrowing to the fullest extent of the line, our liquidity, business, results of operations and financial condition would be materially adversely affected.Additionally, delays or any failure to collect our trade accounts receivable, upon which our borrowing availability is substantially based, would have a negative effect on our borrowing availability and liquidity.If we are unable to obtain funding under our revolving credit facility, we would have to seek additional sources of financing, which may not be available on acceptable terms or at all. Our credit facility contains covenants that may limit the way we conduct business.Our $17.5 million credit facility with PNC contains various covenants limiting our ability to: ● incur or guarantee additional indebtedness; ● pay dividends and make other distributions; ● pre-pay any subordinated indebtedness; ● make investments and other restricted payments; ● make capital expenditures; ● enter into merger or acquisition transactions; and ● sell assets. These covenants may prevent us from raising additional debt or equity financing, competing effectively or taking advantage of new business opportunities. Additionally, our credit facility includes language that states that a material adverse change in our business, assets or prospects would be considered an “event of default.”If we are unable to comply with the covenants, or satisfy the financial ratio and other tests, or should an event of default occur, as determined and invoked by PNC, a default may occur under our credit facility.In the event of default, unless we are able to negotiate an amendment, forbearance or waiver with PNC, we could be required to repay all amounts then outstanding, which could have a material adverse effect on our liquidity, business, results of operations and financial condition, depending upon our outstanding balance at the time. Risks Related to the Merger Agreement As discussed below in “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Subsequent Event – RLJ Transaction,” on April 2, 2012 we entered into an Agreement and Plan of Merger with RLJ Acquisition, Inc. (or RLJ).The negotiating execution and performance of that agreement subjects Image to additional risks including: ● Diminution of management focus on our business. ● Creation of uncertainty for our suppliers, customers and employees. ● Significant transaction expenses. Image will be subject to business uncertainties and contractual restrictions while the business combination is pending. Uncertainty about the effect of the business combination on employees and customers may have an adverse effect on RLJ, Image or Acorn Media Group, Inc. (or Acorn) and consequently on the combined company. These uncertainties may impair Image’s ability to retain and motivate key personnel and could cause suppliers, customers and others that deal with Image to defer entering into contracts with Image or making other decisions concerning Image or seek to change existing business relationships with Image. Certain of Image’s agreements with customers have provisions that may allow such customers to terminate the agreements if the business combination is completed. If key employees depart because of uncertainty about their future roles and the potential complexities of the business combination, Image’s business could be harmed. In addition, the Image merger agreement restricts Image from making certain acquisitions and taking other specified actions until the business combination occurs without the consent of the other party. These restrictions may prevent Image from pursuing attractive business opportunities that may arise prior to the completion of the business combination. Image Entertainment, Inc. 22 Table of Contents The Image merger agreement limits Image’s ability to pursue alternatives to the business combination.Image has agreed that it will not solicit, initiate, knowingly encourage or facilitate inquiries or proposals or engage in discussions or negotiations regarding takeover proposals, subject to limited exceptions, including that Image may take certain actions in the event it receives an unsolicited takeover proposal that constitutes a superior proposal or is reasonably expected to lead to a superior proposal, and the Image board determines in good faith, after consultation with its outside legal counsel, that a failure to take action with respect to such takeover proposal would be inconsistent with its fiduciary duties. Image has also agreed that the Image board will not change its recommendation to its stockholders or approve any alternative agreement, subject to limited exceptions, including that, at any time prior to the Image business combination approval, the Image board may make a change in recommendation in response to a superior proposal, if the Image board concludes in good faith that a failure to change its recommendation would be inconsistent with the exercise of its fiduciary duties to its stockholders under applicable laws and, if RLJ shall not have, within five (5) business days of its receipt of notice of such superior proposal, made an offer that the Image board shall determine, in good faith, to be at least as favorable to Image’s stockholders as such superior proposal. The Image merger agreement also requires each party to call, give notice of and hold a meeting of its stockholders for the purposes of obtaining the applicable stockholder approval. This special meeting requirement does not apply to a party in the event that the Image merger agreement is terminated in accordance with its terms. In addition, under specified circumstances, Image may be required to pay to RLJ an amount equal to RLJ’s aggregate expenses and a $1.62 million termination fee (depending on the specific circumstances) if the merger is not consummated and, if RLJ is required to pay a termination fee to Acorn under the Acorn purchase agreement, Image must pay one-half of such termination fee actually paid by RLJ to Acorn pursuant to the Acorn Purchase Agreement, not to exceed $500,000. These expenses would likely aggregate substantially more than the termination fee. These provisions might discourage a potential competing acquiror that might have an interest in acquiring all or a significant part of Image from considering or proposing an acquisition, even if it were prepared to pay consideration with a higher price per share than that proposed in the business combination, or might result in a potential competing acquiror proposing to pay a lower price per share to acquire Image than it might otherwise have been willing to pay. In addition, if the business combination is not completed, RLJ and/or Image may experience negative reactions from the financial markets and from Image’s customers and employees. RLJ and Image also could be subject to litigation related to a failure to complete the mergers or to enforce their respective obligations under the Image merger agreement. If the mergers are not consummated, RLJ and Image cannot assure their respective stockholders that the risks described will not materially affect the business, financial results and stock prices of RLJ and/or Image. Image has incurred and will continue to incur significant transaction costs in connection with the business combination.Image expects that it will continue to incur significant, transaction-related costs in connection with consummating the business combination. Image will also incur significant fees and expenses relating to financing arrangements and legal, accounting and other transaction fees and costs associated with the business combination. Some of these costs are payable regardless of whether the business combination is completed. Moreover, under specified circumstances, Image may be required to pay to RLJ a termination fee of $1.62 million (depending on the specific circumstances) if the Image merger is not consummated. Image may also be required, under certain circumstances, to pay the out of pocket expenses of RLJ under the Image merger agreement. These expenses would likely aggregate substantially more than the termination fee. ITEM 1B. UNRESOLVED STAFF COMMENTS None. Image Entertainment, Inc. 23 Table of Contents ITEM 2. PROPERTIES Our headquarters are located in Chatsworth, California and consist of approximately 30,000 square feet leased on one floor of a multi-tenant building.The monthly rent is approximately $46,000 per month, on a gross basis.The office lease, as amended, has an initial 10-year term expiring June 30, 2014 with two five-year options.In addition, we lease storage space in the building at a rate of approximately $4,600 per month. We believe that our current office is adequate to meet our needs, and that additional facilities will be available for lease, if necessary, to meet our future needs. ITEM 3. LEGAL PROCEEDINGS In the normal course of business, we are subject to proceedings, lawsuits and other claims, including proceedings under government laws and regulations relating to employment and tax matters.While it is not possible to predict the outcome of these matters, it is the opinion of management, based on consultations with legal counsel, that the ultimate disposition of known proceedings will not have a material adverse effect on our financial condition, results of operations or liquidity. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. Image Entertainment, Inc. 24 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock began trading on the OTCQB Marketplace of the Pink OTC Markets Inc. beginning on February 3, 2010.Prior to that date, we traded on The NASDAQ Global Market® under the symbol “DISK.”The table below presents the quarterly high and low sales prices as reported by Pink OTC Markets Inc. for the relevant period, during the past two fiscal years.Quotations from Pink OTC Markets Inc. reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Fiscal Year Ended March 31, 2012 High Low Quarter ended June 30, 2011 $ $ Quarter ended September 30, 2011 $ $ Quarter ended December 31, 2011 $ $ Quarter ended March 31, 2012 $ $ Fiscal Year Ended March 31, 2011 High Low Quarter ended June 30, 2010 $ $ Quarter ended September 30, 2010 $ $ Quarter ended December 31, 2010 $ $ Quarter ended March 31, 2011 $ $ Stockholders As of June 1, 2012, there were approximately 256,402,133 shares of our common stock issued and outstanding, which were held by 795 holders of record.The number of holders of record does not include the number of persons whose stock is in nominee or “street name” accounts through brokers. Dividend Policy Except as described below, our loan agreement with PNC prohibits the payment of dividends.For more information on these restrictions, please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”We have never paid a cash dividend on our common stock, and we currently intend to retain all future earnings, if any, to fund development and growth of our business. Under the terms of our Series B Cumulative Preferred Stock (or Series B Preferred), we are required to accrue dividends at a rate of 12% per year.These dividends are accrued, but may not be declared and paid without PNC’s approval.So long as any shares of Series B Preferred are outstanding and until all dividends on the Series B Preferred have been paid or declared and set aside for payment, we are prohibited from, among other things, declaring or paying any dividend (whether in cash or property) and from making any other distribution on any shares of our preferred stock or common stock.Our ability to satisfy our dividend obligations, including making the payments described above, will depend upon our future operating performance and on economic, financial, competitive, and other factors, many of which may be beyond our control. ITEM 6. SELECTED FINANCIAL DATA Not applicable. Image Entertainment, Inc. 25 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations contains forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.As described under the heading "Forward-Looking Statements" of this Annual Report our actual results could differ materially from those anticipated in our forward-looking statements.Factors that could contribute to such differences include those discussed elsewhere in this Annual Report, including in Item 1A of this Annual Report under the heading “Risk Factors.”You should not place undue reliance on our forward-looking statements, which apply only as of the date of this Annual Report.Except as may be required under federal law, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur. You should read the following discussion and analysis in conjunction with our consolidated financial statements and related footnotes included in Item 8 of this Annual Report. Overview General We are a leading independent licensee and distributor of home entertainment programming in North America.Our discussion and analysis of our financial condition and results of operations is based on our single reporting segment, Worldwide Entertainment. Our Worldwide Entertainment business consists of the acquisition, content enhancement and worldwide distribution of exclusive content in various formats, including DVD, Blu-ray, digital, broadcast (including cable and satellite), video-on-demand (or VOD), streaming video, downloading and sublicensing. Revenue Sources DVD and Blu-ray Our primary source of revenues continues to be from the acquisition and distribution of exclusive content on DVD and Blu-ray, which accounted for approximately 74.9% and 84.2% of our consolidated net revenues in fiscal 2012 and 2011, respectively. Digital and Broadcast Revenues derived from the digital distribution of our exclusive content rights, while still relatively modest, continue to grow as a percentage of revenues.Net revenues derived from digital distribution accounted for approximately 14.1% and 7.0%of our consolidated net revenue in fiscal 2012 and 2011, respectively. In general, we have seen the strongest growth on the VOD and Subscription VOD (or SVOD) side, with steady growth on the electronic sell-through (or EST) side. This is consistent with consumer adoption trends. As retailers continue to offer consumer-friendly devices that make access to these on-demand services easier, including allowing consumption in the consumer’s home, we believe we are well-positioned to capture business in that growing distribution channel.Broadcast sales includes all forms of television distribution, including the sales of our content across broadcast television, VOD and non-theatrical platforms. We are a valued provider of digital content in several key content categories, including stand-up comedy, long-form music, titles filmed for the IMAX format and feature films.Many of our titles have consistently made top rental charts on key retail sites. We have also experienced increased revenue streams from advertising-supported models like Hulu and YouTube, which have been promising, especially for catalogue product. Domestic consumption of mobile video has been concentrated in more channel-oriented content like Sprint Movies, FloTV, ESPN and CNN. While some genre-based subscription channels exist, the mobile network has not yet been able to provide a true broadband experience, and in turn mobile video growth has not yet met industry projections. We currently provide programming to two mobile aggregators who manage channels on all four major mobile carriers. Certain programs have had success, but the overall number of available programs is relatively small and our revenue expectations are modest. Image Entertainment, Inc. 26 Table of Contents Sublicensing and Other We continue our efforts to acquire more programming with international rights.Revenues derived outside the U.S. and Canada primarily represent proceeds from sublicenses with Universal Music Group International, BET International, Warner Music Australia and Universal Pictures Australia for their distribution of our exclusive content.Music-related DVDs have performed well for us internationally.To date, most of the feature films we have acquired do not include international rights.However, we continue our efforts to acquire more programming with international rights.When appropriate, we now seek the greatest variety of distribution rights regarding acquired content in the greatest variety of formats, including DVD, Blu-ray, broadcast, VOD and digital, for both domestic and international use.This will allow us to further diversify revenue streams. We also derive modest revenues from theatrical and non-theatrical revenue streams. Cost Structure Our most significant costs and cash expenditures relate to acquiring content for exclusive distribution.Additionally, we incurred substantial legal, investment banking and other expenses during fiscal 2012 related to the RLJ Acquisition, Inc. (or RLJ) transaction and during fiscal 2011 related to the Madacy Entertainment US, Inc. (or Madacy) and Sony Pictures Home Entertainment Inc. (or SPHE) transactions described below. We acquire primarily North American distribution rights to completed feature films while maintaining our focus on acquiring distribution rights to genres that have been successful in the past.We continue to seek early trend opportunities in advance of mainstream acceptance in an effort to keep acquisition costs lower by bringing titles to market before spikes in demand drive up acquisition costs. We generally acquire programming through exclusive license/distribution agreements, under which we either pay royalties or receive distribution fees and pay net profits after recoupment of our upfront costs.Upon entering into a typical license (royalty) agreement, we pay, as an advance, royalties which normally become due to the content supplier 45 days following the quarter in which the sale of the title to our retail customers has occurred.Under a typical exclusive distribution agreement, we may pay upfront fees, which are expressed as advances against future net profits, or we may pay for the cost of the content’s production in advance. In addition to advances, upfront fees and production costs, the other significant costs we incur are: ● DVD/Blu-ray replication; ● packaging; ● advertising, promotion, and market development funds provided to retail customers; ● domestic shipping costs from self-distribution of exclusive content; ● personnel; and ● music publishing on exclusive music-related DVD/Blu-ray and CD titles. We focus on achieving long-term, sustainable growth and profitability.We also seek to improve our cash flow position in order to continue funding operations and licensing, or entering into exclusive distribution agreements, for high-quality entertainment content. Fiscal 2012 Financial Highlights and Subsequent Event ● Consolidated net revenues increased 12.5% to $100,086,000 for fiscal 2012, from $88,959,000 for fiscal 2011, primarily due to the performance of high-profile new releases The Double, The Way Back and Beneath the Darkness as well as the Blu-ray release of many of The Criterion Collection titles. o Packaged goods (DVD and Blu-ray) net revenues increased slightly to $75,000,000, from $74,924,000. o Digital distribution net revenues increased 125.2% to $14,092,000, from $6,258,000. Image Entertainment, Inc. 27 Table of Contents o Broadcast net revenues increased 31.8% to $7,854,000, from $5,961,000. o Other net revenues, including theatrical and non-theatrical, increased 72.9% to $3,140,000, from $1,816,000. ● Consolidated gross profit margin decreased slightly to 22.8% for fiscal 2012, compared to 23.0% for fiscal 2011, primarily as a result of higher levels of budget line product in Walmart and Target, which generally carry a lower margin. ● Consolidated selling expenses were $8,195,000 for fiscal 2012 compared to $6,326,000 for fiscal 2011, primarily due to higher advertising and promotional expenses associated with our high-profile new releases.See “Results of Operations—Selling Expense” below. ● Consolidated general and administrative expenses were $15,733,000 for fiscal 2012, up from $13,482,000 for fiscal 2011, primarily due to higher legal and consulting fees associated with the pending RLJ transactionthat were partially offset by lower depreciation and bad debt expense.See “Results of Operations—General and Administrative Expense” below. ● Noncash interest expense related to amortization of debt discount and deferred financing costs totaled $597,000, for fiscal 2012, up 52.3% from $392,000 for fiscal 2011. ● Our net loss applicable to common shareholders for fiscal 2012 was $3,184,000 ($0.01 per diluted share), compared to a net loss applicable to common shareholders of $1,575,000 ($0.01 per diluted share) for fiscal 2011, primarily because of costs attributable to the RLJ transaction. ● On April 2, 2012, we entered into an agreement and plan of merger with RLJ Acquisition, Inc. The highlights above and the discussion below are intended to identify some of our more significant results and transactions during our fiscal year ended March 31, 2012 and subsequent, and should be read in conjunction with the related discussions in this Annual Report, including below under “Liquidity and Capital Resources” and “Results of Operations” and our consolidated financial statements and footnotes included in Item 8. Liquidity and Capital Resources Working Capital At March 31, 2012, we had a working capital deficit of $6.4 million, which unfavorably compares to a working capital deficit of $3.4 million at March 31, 2011. Our working capital has historically been generated from the following sources: ● operating cash flows; ● availability under our revolving credit facility; ● private placement of debt and equity instruments; ● advances from our disc manufacturer, sublicensors, subdistributors; and ● trade credit. The more significant factors affecting cash used in our operating and financing activities during fiscal 2012 were: ● increased royalties and distribution fee advances for exclusive content of $5.6 million; ● increased production cost expenditures of $3.5 million; ● repayment of manufacturing advance of $2.5 million; ● decreased deferred revenue of $1.9 million; ● increased inventories of $1.8 million; and ● increased accounts receivable of $1.3 million. Image Entertainment, Inc. 28 Table of Contents The more significant factors affecting cash provided by our operating and financing activities during fiscal 2012 were: ● increase in borrowings under our revolving credit facility of $6.8 million; and ● increased accounts payable of approximately $1.3 million. During fiscal 2012, we maintained our overall liquidity and financial condition because, among other things, we continued to work with SPHE to reduce our outstanding accounts receivable and we improved our borrowing availability as a result of amending our revolving credit facility with PNC Bank, N.A., which specifically (i) decreased the availability block, (ii) increased the availability from broadcast and digital receivables, and (iii) increased the credit support provided to PNC by JH Partners.We also continue to benefit from the cost reduction plan initiated in the latter half of fiscal 2010.These improvements in liquidity enabled Image to increase its investment in high-profile content (including Radio Rebel (starring Debby Ryan), Paul Rodriguez: Just for the Record, Note to Self (starring Christian Keys, Letoya Luckett), Love Buddies (starring Tatyana Ali, Keith Robinson), The Heart of Christmas (starring Candace Cameron Bure, George Newbern) and a program by David E. Talbert, You Can’t Choose Family) not released in fiscal 2012.Should the transaction contemplated with RLJ Acquisition, Inc. not be consummated, Image will continue to focus on exploiting the value of our 4,000 title catalog, continue to make strategic acquisition of new products and remain committed to pursuing business combinations to maximize shareholder value.Image has several options to improve liquidity for product acquisition, which include (i) seek new cash infusion/added credit enhancements from our major shareholder, JH Partners, (ii) renegotiate terms with key suppliers/distributors, and (iii) further outsource non-core activities.Management cannot provide any assurance that we will be able to execute the options described above. Capital Resources Cash.As of March 31, 2012, we had cash of $368,000, as compared to $333,000 as of March 31, 2011. Borrowing Availability.At March 31, 2012, our borrowing availability was $2.7 million ($4.1 million based upon eligible accounts receivable less the $1.35 million availability block). Revolving Credit Facility.During a portion of the fiscal year ended March 31, 2012 (until June 23, 2011), we had a revolving credit facility with Wells Fargo Capital Finance, LLC, as successor by merger to Wachovia Capital Finance Corporation (Western), (or Wells Fargo) for up to $15 million (reduced from $20 million on February 1, 2011), and since June 23, 2011, we have replaced the Wells Fargo credit facility with a revolving credit facility with PNC Bank, N.A.The term of our Wells credit facility would have matured on July 31, 2011; however, on June 23, 2011, we entered into our three-year PNC credit facility and repaid and terminated our Wells credit facility.The PNC credit facility provides for up to a $17.5 million revolving line of credit commitment including a letter of credit subfacility with a $1.5 million sublimit.Advances under the PNC credit facility generally are limited to the total of: (i) 85% of eligible accounts receivable; (ii) 60% of eligible inventory (with an inventory sublimit of 25% of the borrowing base); and (iii) the lesser of $3 million or the amount of certain letters of credit provided by one or more affiliates of JH Partners, LLC.The reserve against the borrowing base, or availability block, may be reduced upon meeting certain terms and conditions at PNC’s discretion.In addition, the amount of outstanding credit under the PNC credit facility is capped at $5 million during a 30-day clean-up period annually between January 1 and April 30, with such period to commence each year on a date we select.This clean-up period was waived by PNC for calendar year 2012. We were in compliance with all financial and operating covenants under the Wells credit facility at June 23, 2011 and are in compliance with all financial and operating covenants under our PNC credit facility at March 31, 2012.These covenants are measured at various times through-out the year, and while we believe we will be in compliance with all financial and operating covenants at those dates, given our current liquidity constraints there can be no assurance that we will continue to be in compliance. Disc Replication Advance.SPHE manufactures our tangible goods, including DVDs and Blu-ray discs.On September 8, 2010, we received an interest-free $2.5 million advance against future manufacturing from SPHE, to be repaid at $0.15 per disc manufactured until the advance is repaid.In November 2011, the advance was repaid in full. Results of Operations Net Revenues Net revenues for fiscal 2012 were $100,086,000, compared with $88,959,000 for fiscal 2011.The increase in net revenues for fiscal 2012 as compared to fiscal 2011 was primarily due to the performance of high-profile new releases The Double, The Way Back and Beneath the Darkness as well as the Blu-ray release of many of The Criterion Collection titles.Sublicensing and other revenues in the table below includes sublicensing, theatrical and non-theatrical revenue streams. Image Entertainment, Inc. 29 Table of Contents Net Revenue by Format: Fiscal Year Ended March 31, % Change (in thousands) Packaged Goods (DVD & Blu-ray) $ $ % Digital Broadcast Sublicensing and Other Net Revenues $ $ % As a percentage of net revenues: Packaged Goods (DVD & Blu-ray) % Digital Broadcast Sublicensing and Other % % In fiscal 2012, Walmart and AEC each accounted for approximately 11% of our net revenues.In fiscal 2011, Amazon.com and AEC each accounted for approximately 16% of our net revenues.Our top five customers accounted for over 45% of our fiscal 2012 net revenues.Our top performing 30 new release titles for fiscal 2012 and fiscal 2011 generated net revenues of $24.5 million and $17.5 million, respectively.Our 30 top performing titles, whether initially released in the fiscal year or in prior fiscal years, generated net revenues of $28 million and $21.8 million in fiscal 2012 and fiscal 2011, respectively. Cost of Sales Our consolidated cost of sales for fiscal 2012 was $77,234,000, or 77.2% of net revenues, compared to $68,480,000, or 77.0% of net revenues, for fiscal 2011.The minimal fluctuation in consolidated cost of sales as percentage of consolidated net revenue between the two years is discussed in Gross Profit below. Gross Profit Our consolidated gross profit for fiscal 2012 was $22,852,000, or 22.8% of consolidated net revenues, compared to $20,479,000, or 23.0% of consolidated net revenues, for fiscal 2011, primarily as a result of higher pricing discounts and market development funds provided to customers as well as higher freight and fulfillment costs from budget line product, partially offset by changes in product mix by format and lower manufacturing and production costs. Items affecting our gross profit included: ● the sales mix of individual titles (because each of our exclusive agreements has differing terms); ● the strength of a title’s sales performance; ● the selling price of a title; ● the costs that we are responsible for, including disc manufacturing and distribution costs; and ● third-party net profit participations, specifically the royalty rates, distribution fees retained and profit splits inherent in the agreements. A reconciliation of the factors contributing to the decrease in gross profit percentage for fiscal 2012 of 22.8% from fiscal 2011 of 23.0% follows: 3.2% Lower manufacturing costs and changes in product and format mix Lower production costs Higher freight and fulfillment expenses Higher pricing discounts and market development funds provided to customers (0.2)% Change in gross profit Image Entertainment, Inc. 30 Table of Contents Selling Expenses Selling expenses for fiscal 2012 were $8,195,000 compared to $6,326,000 for fiscal 2011 and, as a percentage of consolidated net revenues, increased to 8.2% from 7.1% for fiscal 2011.This increase was primarily due to advertising and promotional expenses associated with our high-profile new releases. General and Administrative Expenses General and administrative expenses for fiscal 2012 were $15,733,000 compared to $13,482,000 for fiscal 2011 and, as a percentage of consolidated net revenues, increased slightly to 15.7% from 15.2% for fiscal 2011, primarily due to legal and consulting fees associated with merger and acquisition activity, including the pending RLJ transaction. More specifically, the increase in general and administrative expenses was due to the following: ● $1.4 million higher external legal fees associated with merger activities with Acorn Media and RLJ; ● $682,000 higher stock compensation expense; ● $279,000 higher personnel costs; ● $275,000 higher amortization of intangibles; ● $199,000 higher consulting fees; and ● $152,000 higher external management fees. Offsetting the above expense increases were: ● $572,000 lower bad debt expense; and ● $257,000 lower depreciation costs. Other Expenses/Income Other Expenses/Income consisted of interest expense, change in fair value of noncontrolling interest and other income. Interest Expense % Change (in thousands) Noncash amortization of debt discount $ $ % Noncash amortization of deferred financing costs Interest expense, net of interest income Interest expense, net $ $ % As a percentage of net revenues % % % Interest expense, net, for fiscal 2012 increased as compared to fiscal 2011 primarily as a result of increased interest-bearing debt levels.Net noncash charges to interest expense, representing amortization of the SPHE manufacturing advance debt discount and deferred financing costs, for fiscal 2012 and 2011, totaled $597,000 and $392,000, respectively.See “Note 6—Long-Term Debt” for more information on the amortization and deferred financing costs. Change in Fair Value of Noncontrolling Interest The change in fair value of noncontrolling interest due to the valuation of the mandatorily redeemable right to purchase the Image/Madacy Home Entertainment, LLC (or IMHE) Noncontrolling Interest resulted in income of $2,103,000 in fiscal 2012 and expense of $526,000 in fiscal 2011.The decrease in value is primarily attributable to lower projected revenues as a result of changes in the business environment. Image Entertainment, Inc. 31 Table of Contents Other Income Other income of $72,000 for fiscal 2012 resulted from the change in fair value of the stock warrant liability. Other income of $2,386,000 for fiscal 2011 primarily consisted of $2,370,000 resulting from the change in fair values of the stock warrant liability and purchase rights. Summary of Significant Costs Related to Proposed RLJ Transaction During the three months and fiscal year ended March 31, 2012 significant costs were incurred as a result of the proposed RLJ Transaction.A summary of these costs, by category, is outlined as follows: (In thousands) Three Months Ended March 31, 2012 Fiscal Year Ended March 31, 2012 Legal related costs $ $ Financial due diligence costs 91 Fairness opinion fees Bank related fees — 50 Library valuation fees — Other costs 48 Total costs related to proposed RLJ Transaction $ $ Income Taxes We have recorded state income and franchise taxes for fiscal 2012 and 2011. Even though we have fully reserved our net deferred tax assets, such tax assets may be available to reduce future income taxes payable should we have future earnings. To the extent such deferred tax assets relate to net operating losses (or NOL) carryforwards, the ability to use such NOL carryforwards against future earnings will be subject to applicable carryforward periods and limitations subsequent to a change in ownership. As of March 31, 2012, we had NOL carryforwards for federal and state income tax purposes of $40.8 million and $29.3 million, respectively; however, due to the limitations on the utilization of the federal and state NOL carryforwards as a result of the change in ownership that occurred during 2010, the maximum NOL carryforwards that may be available to offset future taxable income through 2031 were reduced to $16.3 million and $20.2 million, respectively. Subsequent Event RLJ Transaction On April 2, 2012, RLJ Acquisition, Inc., which we refer to as RLJ, and Image entered into an Agreement and Plan of Merger, which we refer to as the merger agreement.Concurrently with the execution of the merger agreement, RLJ, Acorn Media Group, Inc. (or Acorn), and the shareholders of Acorn entered into a stock purchase agreement, which we refer as the Acorn purchase agreement.At the closing of the transactions contemplated by the merger agreement and the Acorn purchase agreement, each of Image and Acorn will be wholly owned subsidiaries of RLJ Entertainment, Inc.After the completion of the proposed business combination contemplated by the merger agreement and the Acorn purchase agreement, the current stockholders of Image and Acorn will own approximately 11% and 5%, respectively, of a new combined company, RLJ Entertainment, Inc., which we refer to as RLJ Entertainment, and the current stockholders of RLJ will own approximately 84% of RLJ Entertainment, assuming that none of the RLJ stockholders exercise rights to redeem the RLJ stock they hold (as described below). RLJ Entertainment is expected to apply to list its shares on The Nasdaq Stock Market.The purchase consideration forImage shareholders is valued at approximately $44.0 million.The purchase consideration includes $22.6 million in cash and notes to purchase the Series B Preferred Stock of Image and RLJ Entertainment common stock valued at approximately $21.4 million in exchange for the outstanding common shares of Image. Image Entertainment, Inc. 32 Table of Contents Merger Agreement At the closing of the merger transaction, the outstanding shares of Image common stock (excluding dissenting shares) will be automatically converted, into the right to receive a total of 2,289,000 shares of common stock of RLJ Entertainment, subject to reduction by up to 150,000 shares depending on the amount of transaction costs incurred by Image. Pursuant to the preferred stock purchase agreement described below, all shares of the Series B Preferred Stock of Image will be purchased by RLJ immediately prior to the consummation of the merger transaction. Theaggregate purchase price for the preferred stock is $22,600,000.As a result of the merger transaction, each share of the Series B Preferred Stock of Image will be canceled, without conversion, payment, or distribution. At the closing of the merger transaction, each share of RLJ common stock will be automatically converted into one share of common stock of RLJ Entertainment. Each warrant held by RLJ stockholders to purchase shares of RLJ common stock will convert into a right to acquire an equal number of shares of common stock of RLJ Entertainment on the same contractual terms and conditions as were in effect immediately prior to the closing of the merger transaction. In connection with the merger transactions, the holders of 13,622,664 shares of common stock of RLJ may effect redemption of their shares of common stock of RLJ for cash in an amount equal to their pro rata share of the aggregate amount on deposit in a trust account holding the proceeds of RLJ’s initial public offering.RLJ has no specified maximum redemption threshold; however, RLJ will not redeem its shares in an amount that would cause its stockholders’ equity to be less than $5,000,001. Representations and Warranties Image has made customary representations and warranties in the Merger Agreement relating to, among other things, its organization, capitalization, financial statements, absence of certain changes, and Image’s public filings with the SEC. Similarly, RLJ has made customary representations and warranties in the Merger Agreement relating to, among other things, its organization, capitalization, financial statements, absence of certain changes, and RLJ’s public filings with the SEC. Conditions to Completion of the Merger Transaction Consummation of the merger transaction is subject to customary conditions, including receipt of any necessary governmental or third party consents. Consummation of the merger transaction is also subject to other conditions, including (i) the registration statement of RLJ Entertainment on Form S-4, which will include a joint proxy statement of Image and RLJ, having been declared effective by the SEC, (ii) the stockholders of Image and RLJ having approved and adopted the merger agreement, (iii) absence of a governmental order that would make the merger transaction illegal, (iv) the Acorn purchase agreement having not been terminated and the conditions to the consummation of the Acorn Transaction having been satisfied, and (v) RLJ having an aggregate of at least $92,000,000 available in cash. Additionally, closing of the merger transaction is conditioned upon, among other things, (i) no material adverse change of Image or RLJ, (ii) certain stockholders of Image having contributed an aggregate of up to 35,401,977 shares of Image common stock to Image, (iii) the consummation of the Preferred Stock purchase, and (iv) RLJ SPAC Acquisition, LLC having contributed 792,739 shares of common stock of RLJ and warrants to purchase 1,000,000 shares of common stock of RLJ to RLJ. Stockholder Meetings Pursuant to the terms of the Merger Agreement, each of RLJ and Image is required to promptly call a meeting of its stockholders for the purpose of voting upon the merger agreement. Pursuant to the support agreement described below, JH Partners Evergreen Fund, LP, JH Investment Partners III, LP and JH Investment Partners GP Fund III, LLC (which we refer to as the JH Entities), the controlling stockholders of Image, have agreed to vote the Image shares they control, directly or indirectly, in favor of the merger.In connection with the initial public offering of RLJ, the RLJ initial stockholders agreed to vote all of their shares of RLJ common stock, which shares constitute approximately 20% of RLJ’s outstanding shares of common stock, for the Merger Transaction. Image Entertainment, Inc. 33 Table of Contents Registration Statement The Merger Agreement provides that RLJ Entertainment will prepare and file with the SEC a registration statement on Form S-4 in connection with the registration of the shares and warrants of RLJ Entertainment to be issued pursuant to the Merger Agreement and the Acorn Purchase Agreement, which registration statement will include a proxy statement of each of Image and RLJ to be sent to the stockholders of RLJ and Image. RLJ, Image and RLJ Entertainment are required to use their reasonable efforts to have such registration statement declared effective as promptly as practicable thereafter. Termination of the Merger Agreement The Merger Agreement may be terminated prior to consummation of the merger transaction by mutual consent of the parties. In addition, the Merger Agreement may be terminated: (i) by either party (A) if the merger has not closed by November 22, 2012; (B) if the consummation of the merger becomes illegal or otherwise prohibited by law, (C) in the event of a breach of a representation, warranty, covenant or agreement by the other party, if such breach is not cured within thirty days after notice of such breach by the non-breaching party; (D) if the merger is not approved and adopted by the stockholders of either RLJ or Image; (ii) by RLJ upon certain “triggering events”, which include, among other things, withdrawal, modification and changes by the board of directors of Image of the recommendation to the stockholders of Image in a manner adverse to RLJ or recommendation by the board of directors of Image of a competing transaction to the stockholders of Image; and (iii) upon written notice by Image, at any time prior to approval by the Image stockholders of the Merger Agreement, to enter into a definitive agreement with respect to a superior proposal. Expenses and Termination Fee The merger agreement provides that each party will be responsible for its own costs in connection with the Merger, except that Image and RLJ will each pay half of the expenses relating to certain enumerated costs, including the preparation, filing and mailing of the registration statement and joint proxy statement. Image must pay a termination fee of $1,620,000 plus RLJ’s expenses, if: ● RLJ terminates the merger agreement pursuant to a “triggering event” as described above; ● either party terminates the merger agreement pursuant to a failure by the stockholders of Image to approve the merger agreement, and prior to such failure to approve, a competing transaction with respect to Image was publicly announced; or ● Image terminates the merger agreement pursuant to a provision allowing termination in order for Image to accept a superior proposal. In addition, if RLJ is required to pay a termination fee to Acorn under the Acorn purchase agreement, Image must pay one-half of such termination fee actually paid by RLJ to Acorn pursuant to the Acorn Purchase Agreement, not to exceed $500,000. If the merger agreement is terminated, Image will have virtually no recourse against RLJ because under the terms of the merger agreement, Image waived any right to any amount held in the trust account established pursuant to the Investment Management Trust Agreement, dated as of February 22, 2011, by and between RLJ and Continental Stock Transfer & Trust Co., and it has agreed not to make any claim against any funds in the Trust Account.RLJ does not have any material assets that are not part of the trust account. The merger agreement and other related transaction documents provide information regarding their terms.They are not intended to provide any other factual information about Image or the other parties thereto.The assertions embodied in representations and warranties by Image and RLJ contained in the merger agreement or the parties to other agreements are qualified by information in the disclosure schedules provided by Image and RLJ in connection with the signing of the merger agreement.These disclosure schedules contain information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the merger agreement.Moreover, certain representations and warranties in the merger agreement and other agreements were used for the purpose of allocating risk between the parties thereto, rather than establishing matters as facts.Accordingly, investors and security holders should not rely on the representations and warranties in the merger agreement and other agreements as characterizations of the actual state of facts about Image or RLJ. Image Entertainment, Inc. 34 Table of Contents Series B Preferred Stock Purchase Agreement In connection with the merger, RLJ entered into a preferred stock purchase agreement with the holders of the shares of Series B Preferred Stock of Image pursuant to which those holders will sell all of the outstanding shares of preferred stock to RLJ at an aggregate purchase price of $22,600,000. Certain preferred holders will receive only cash in the aggregate amount of $600,000 allocated pro rata among such preferred holders.The remaining preferred holders will receive $22,000,000, comprised of cash and subordinated promissory notes of RLJ Entertainment in amounts to be determined by the amount of cash available to RLJ at the closing of the Merger Agreement.The holders of preferred stock waived all rights to accrued but unpaid dividends on the preferred stock.In connection with the closing of the merger, the preferred stock will be canceled and cease to be outstanding. The Preferred Holders and RLJ have made customary representations and warranties in the Preferred Stock purchase agreement. RLJ has agreed to provide registration rights to certain of the preferred stockholders.Each such stockholder is entitled to demand registration on Form S-3 of the shares of common stock of RLJ Entertainment being receiving by them pursuant to the merger transactions, no more than twice, commencing nine months after the closing of the merger agreement and otherwise pursuant to the terms of a registration rights agreement to be entered into by RLJ Entertainment and the applicable stockholders at the closing of the Merger Agreement. Subordinated Promissory Notes The subordinated promissory notes of RLJ Entertainment issued pursuant to the Preferred Stock purchase agreement will be unsecured, bear interest at the rate of 12% per annum (increasing to 14% per annum during the continuance of an event of default), and accrued interest for each calendar year will be due and payable on May 15 of the following calendar year, and at maturity.A minimum of 5.4% per annum of interest will be payable in cash on each interest payment date, and additional cash interest may be paid, at RLJ Entertainment’s discretion, under certain circumstances.Any interest which is not paid in cash will be payable through the issuance of additional subordinated promissory notes, or, at the holder’s option, in shares of common stock of RLJ Entertainment valued at their market price at or about the time of issuance of such common stock of RLJ Entertainment.The principal of the subordinated promissory notes will be due and payable in a single payment on the earlier of the sixth anniversary of issuance, one year from the original stated maturity date of RLJ Entertainment’s senior secured debt, or upon a change of control of RLJ Entertainment.The subordinated promissory notes will be subordinated to the prior payment in full of RLJ Entertainment’s senior secured debt and may be further subordinated to additional indebtedness which RLJ Entertainment may incur from time to time, subject to satisfaction of certain financial tests. Support Agreement In connection with the Merger, RLJ also entered into a stockholder support agreement with affiliates of JHPartners which collectively own approximately 70% of the outstanding shares of Image common stock.Pursuant to the terms of the Support Agreement, these stockholders agreed to vote all Image shares they hold (i) in favor of the approval and adoption of the merger agreement and approval of the merger transaction, (ii) against any action, agreement or transaction or proposal (including any competing transaction) that would result in a breach of any covenant, representation or warranty or any other obligation or agreement of Image under the merger agreement or that could result in any of the conditions to Image’s obligations under the merger agreement not being fulfilled, and (iii) in favor of any other matter necessary to the consummation of the merger transaction considered and voted upon by the stockholders of Image. Share Contribution Agreement In connection with the merger agreement, Image entered into a share contribution agreement with specified Image stockholders, pursuant to which they agreed to contribute to Image up to an aggregate 35,401,977 shares of Image common stock to be cancelled immediately prior to the effective time of the Merger Transaction. Management Escrow In connection with the Merger Transaction, on the date of the Merger Agreement, three members of Image management, Messrs. Green, Hyde and Avagliano, entered into an escrow agreement with the affiliates of JH Partners, pursuant to which the individuals will contribute an aggregate 100,000 shares of common stock of RLJ Entertainment received in the Image merger to an escrow fund.At the completion of the 18-month escrow period, if specified conditions have been satisfied, the escrow shares will remain with the individuals in the same proportions as the escrow shares were contributed.If the conditions are not satisfied, the Escrow Shares will be forfeited to the JH Entities. Image Entertainment, Inc. 35 Table of Contents Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.Generally accepted accounting principles require management to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities.We base our estimates on experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that may not be readily apparent from other sources.Our actual results may differ from those estimates. We consider our critical accounting policies to be those that involve significant uncertainties, require judgments or estimates that are more difficult for management to determine, or that may produce materially different results when using different assumptions.We consider the following accounting policies to be critical: Revenue Recognition.We recognize revenues from home video distribution net of an allowance for estimated returns, as well as related costs, in the period in which the product is available for sale by our customers (at the point that title and risk of loss transfer to the customer, which is generally upon receipt by the customer, and in the case of new releases, after “street date” restrictions lapse).Rental revenue under revenue sharing arrangements are recognized when we are entitled to receipts and such receipts are determinable.We recognize revenues from domestic and international broadcast licensing and home video sublicensing, as well as associated costs, when the titles are available to the licensee and other recognition requirements are met.We defer fees received in advance of availability, usually in the case of advances received from Universal Music Group International, Warner Music Australia and other international home video sublicensees, and for broadcast, until other revenue recognition requirements have been satisfied.Provisions for uncollectible accounts receivable are provided at the time of sale.As of March 31, 2012, deferred revenue totaled $3,468,000, down 35% from March 31, 2011. Royalty and Distribution Fees (including Recoupable Production Costs).For each reporting period, we estimate the ultimate total revenues to be received throughout a title’s exclusive distribution term from exploitation of that title in multiple home entertainment formats.While we charge royalty and distribution fee advances to operations as related revenues are earned, estimates of ultimate revenues are important in determining whether we should record additional royalty and distribution fee expense as cost of sales in any given reporting period.We amortize royalty and distribution fee advances to expense in the same ratio that the current period revenues for a title or group of titles bear to the estimated remaining unrecognized ultimate revenues for that title.Additionally, in circumstances required by FASB Accounting Standards Codification (or ASC) 926, Entertainment—Films, we recognize additional amortization to the extent that capitalized advance royalty and distribution fees exceed their estimated fair value in the period when estimated. We base our estimates of ultimate revenue for each title on the historical performance of that title, similar titles and specific genre performance.We attempt to reflect in our estimates the most current available information on the title.We update such estimates based upon the actual results of each format’s revenue performance.Estimates of ultimate revenues on a title-by-title basis are subject to substantial uncertainty.Factors affecting future actual performance include focus from the sales and marketing department (including advertising, promotions and price reductions), availability of retail shelf space, retail customer product placement and advertising, maintenance of adequate inventory levels, concert touring by the artist in the case of music-related titles, retail sell-through, and ultimately continued end-user consumer demand.Any of the above factors can contribute to a title’s actual performance exceeding or failing to meet our pre-release expectations of ultimate revenues.Overestimation of ultimate revenues would cause unamortized costs to be amortized at a slower rate or a delay in adjusting costs to their fair value until such time estimates are reduced, causing unamortized costs to be overstated and increased amortization of costs in a later period.Underestimation of ultimate revenues would cause unamortized costs to be amortized more quickly until ultimate revenue estimates are increased, causing unamortized costs to be understated and decreased amortization of costs in a later period. Image Entertainment, Inc. 36 Table of Contents Inventory Valuation.We evaluate our ending inventories for excess quantities and obsolescence.This evaluation includes analysis of historical sales levels by title, format and genre, and projections of future demand.In addition, we write down inventories that are considered obsolete or overstocked.Remaining inventory balances are adjusted to approximate the lower-of-cost or market value, and result in a new basis in such inventory until sold.If future demand or market conditions are less favorable than our projections, additional inventory write-downs may be required, and would be reflected in cost of sales in the period the revision is made.Future demand will be dependent upon the continued retail customer acceptance of our content, future demand by end-user consumers, advertising, promotions and price reductions, market conditions (either favorable or unfavorable) and future warehouse storage limitations.Should projections of future inventory demand be overstated, the value of inventory would be overstated and current cost of sales understated, with future cost of sales overstated.Conversely, should projections of future demand be understated, the value of inventory would be understated and the current cost of sales overstated, with future cost of sales understated. Allowance for Sales Returns and Doubtful Accounts Receivable.We evaluate product sales and accounts receivable to estimate their effect on revenues due to product returns, sales allowances and other credits given, and delinquent accounts.Our estimates of product sales that will be returned and the amount of receivables that will ultimately be collected require the exercise of judgment and affect reported revenues and net earnings.In determining the estimate of product sales that will be returned, we analyze historical returns (quantity of returns and time to receive returned product), historical pricing and other credit memo data, current economic trends, and changes in customer demand and acceptance of our products, including reorder activity.Based on this information, we reserve a percentage of each dollar of product sales where the customer has the right to return such product and receive a credit memo.Actual returns could be different from our estimates and current provisions for sales returns and allowances, resulting in future charges to earnings.Estimates of future sales returns and other credits are subject to substantial uncertainty.Factors affecting actual returns include retailer financial difficulties, the perception of comparatively poor retail performance in one or several retailer locations, limited retail shelf space at various times of the year, inadequate advertising or promotions, retail prices being too high for the perceived quality of the content or other comparable content, the near-term release of similar titles, and poor responses to package designs.Underestimation of product sales returns and other credits would result in an overstatement of current revenues and lower revenues in future periods.Conversely, overestimation of product sales returns would result in an understatement of current revenues and higher revenues in future periods. Similarly, we evaluate accounts receivable to determine if they will ultimately be collected.In performing this evaluation, significant judgments and estimates are involved, including an analysis of specific risks on a customer-by-customer basis for our larger customers and an analysis of the length of time receivables have been past due.Based on this information, we reserve an amount that we believe to be doubtful of collection.If the financial condition of our customers were to deteriorate or if economic conditions were to worsen, additional allowances might be required in the future.Underestimation of this allowance would cause accounts receivable to be overstated and current period expenses to be understated.Overestimation of this allowance would cause accounts receivable to be understated and current period expenses to be overstated. Valuation of Deferred Income Tax Assets.Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.We must assess the likelihood that our deferred tax assets will be recovered from future taxable income, and to the extent that it is more likely than not that such deferred tax assets will not be realized, we must establish a valuation allowance.The establishment, or increase, of a valuation allowance increases income tax expense for such year. We have a valuation allowance against 100% of our net deferred tax assets, which are comprised primarily of NOL carryforwards. Even though we have fully reserved these net deferred tax assets for book purposes, we would still be able to utilize them to reduce future income taxes payable should we have future earnings.To the extent such deferred tax assets relate to NOL carryforwards, the ability to use such NOLs against future earnings will be subject to applicable carryforward periods. As of March 31, 2012, we had NOL carryforwards for federal and state tax purposes of $13.4 million and $17.6 million, respectively, which may be available to offset taxable income through 2031.These amounts available reflect the limitations in the utilization of our NOL carryforwards as a result of a change in ownership that occurred during the year ended March 31, 2010. Image Entertainment, Inc. 37 Table of Contents Derivatives.ASC 820, Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements. Fair value is defined under ASC 820 as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value under ASC 820 must maximize the use of observable inputs and minimize the use of unobservable inputs. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value as follows: Level 1—Quoted prices in active markets for identical assets or liabilities. Level 2—Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Recently Issued Accounting Standards. In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This Update resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.”ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011. The adoption of ASC No. 2011-04 is not expected to have a material effect on Image’s financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This Update requires that all nonowner changes in shareholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements, eliminating the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity. ASU No. 2011-05 is effective for interim and annual periods beginning after December 15, 2011, on a retrospective basis. Image is currently evaluating the effect of ASC No. 2011-05, however, the adoption is not expected to have a material effect on its financial statements. In September 2011, the FASB issued ASU No. 2011-08, Intangibles - Goodwill and Other (Topic 350), Testing Goodwill for Impairment, which permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit's fair value is less than its carrying value before applying the two-step goodwill impairment model that is currently in place. If it is determined through the qualitative assessment that a reporting unit's fair value is more likely than not greater than its carrying value, the remaining impairment steps would be unnecessary. The qualitative assessment is optional, allowing companies to go directly to the quantitative assessment. ASU No. 2011-08 is effective for annual and interim goodwill impairment tests performed in fiscal years beginning after December 15, 2011, however, early adoption is permitted. The adoption of ASC No. 2011-08 is not expected to have a material effect on Image’s financial statements. In December 2011, the FASB issued ASU No, 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities, which reconciles the differences in the requirements for offsetting assets and liabilities in the presentation of financial statements prepared in accordance with U.S. GAAP and financial statements prepared in accordance with International Financial Reporting Standards (IFRS) that made comparability of those statements difficult.The objective of ASU No. 2011-11 is to facilitate comparison between those financial statements, specifically within the scope instruments and transaction eligible for offset in the form of derivatives, sale and repurchase agreements and reverse sale and repurchase agreements, and securities borrowing and securities lending arrangements.This update is effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within that fiscal year. The adoption of ASC No. 2011-11 is not expected to have a material effect on Image’s financial statements as Image does not currently enter into any right of offset arrangements. Image Entertainment, Inc. 38 Table of Contents In December 2011, the FASB issued ASU No. 2011- 12, Comprehensive Income – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05, which defers changes in ASC No. 2011-05 that relate to the presentation of reclassification adjustments. ASU No. 2011-12 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.The adoption of ASU No. 2011-12 is not expected to have a material effect on Image’s financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the potential loss arising from adverse changes in market rates and prices, such as interest rates and foreign currency exchange rates.We are exposed to market risk in the ordinary course of our business, including interest rates and foreign currency exchange rates. Interest Rate Fluctuation Risk At March 31, 2012 and 2011, approximately $12.9 million and $6.1 million, respectively, of our outstanding borrowings were subject to changes in interest rates.We do not use derivatives to manage this risk.This exposure is primarily linked to the Prime Rate and LIBOR. Management believes that moderate changes in the Prime Rate or LIBOR would not materially affect our operating results or financial condition.For example, a 10.0% increase in fiscal year end interest rates would have resulted in (i) an approximate $65,000 annual increase in pre-tax loss based upon our outstanding borrowings at March 31, 2012 and (ii) an approximate $29,000 annual effect on pre-tax loss based upon our outstanding borrowings at March 31, 2011. Foreign Exchange Rate Fluctuation Risk At March 31, 2012 and 2011, our accounts receivable related to international distribution and denominated in foreign currencies were minimal.These receivables are subject to future foreign exchange rate risk and could become significant in the future.We distribute some of our exclusive content (for which we hold international distribution rights) internationally through sublicensees.Additionally, we exploit international broadcast rights to some of our exclusive entertainment programming (for which we hold international broadcast rights).Management believes that moderate changes in foreign exchange rates will not materially affect our operating results or financial condition.To date, we have not entered into foreign currency exchange contracts. Image Entertainment, Inc. 39 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 41 Consolidated Balance Sheets as of March 31, 2012 and 2011 42 Consolidated Statements of Operations for the years ended March 31, 2012 and 2011 44 Consolidated Statements of Stockholders’ Equity for the years ended March 31, 2012 and 2011 45 Consolidated Statements of Cash Flows for the years ended March 31, 2012 and 2011 46 Notes to Consolidated Financial Statements 49 Image Entertainment, Inc. 40 Table of Contents IMAGE ENTERTAINMENT, INC. AND SUBSIDIARIES Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Image Entertainment, Inc. Chatsworth, California We have audited the consolidated balance sheets of Image Entertainment, Inc. and Subsidiaries (the Company) as of March 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended March 31, 2012. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Image Entertainment, Inc. and Subsidiaries as of March 31, 2012 and 2011, and the results of its operations and its cash flows for each of the two years in the period ended March 31, 2012, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California June 14, 2012 Image Entertainment, Inc. 41 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED BALANCE SHEETS March 31, 2012 and 2011 ASSETS (In thousands) Current assets: Cash $ $ Accounts receivable, net of reserve for returns, allowances and provision for doubtful accounts of $6,405 – 2012 $8,462 – 2011 Inventories Royalty and distribution fee advances Prepaid expenses and other current assets Total current assets Noncurrent inventories, principally production costs Noncurrent royalty and distribution fee advances Property, equipment and improvements, net Intangible assets Goodwill Other assets 86 86 Total assets $ $ See accompanying notes to consolidated financial statements. Image Entertainment, Inc. 42 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED BALANCE SHEETS, CONTINUED March 31, 2012 and 2011 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY (In thousands, except share data) Current liabilities: Accounts payable $ $ Accrued liabilities Accrued royalties and distribution fees Deferred revenue Revolving credit facility Current portion of long-term debt, less debt discount Stock warrant liability — 72 Total current liabilities Noncontrolling interest liability Series B cumulative preferred stock dividends accrued Long-term debt, less current portion, less debt discount Total liabilities Commitments and Contingencies (Note 8) Series B cumulative preferred stock, $0.0001 par value, 30,000 shares authorized; 22,600 issued and outstanding at March 31, 2012 and 2011, respectively, with a liquidation preference of $29.4 million and $26.1 million as of March 31, 2012 and 2011, respectively Series C junior participating preferred stock, $0.0001 par value, 67,933.4 shares authorized at March 31, 2012 and 2011, respectively; none issued and outstanding at March 31, 2012 and 2011, respectively — — Stockholders' equity: Common stock, $.0001 par value, 500 million shares authorized at March 31, 2012 and 2011, respectively; 256,402,000 and 255,602,000 issued and outstanding at March 31 2012 and 2011, respectively 26 26 Additional paid-in capital Accumulated deficit ) ) Net stockholders’ equity Total liabilities, preferred stock and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. Image Entertainment, Inc. 43 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended March 31, 2012 and 2011 (In thousands, except per share data) NET REVENUES $ $ COST OF SALES Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Selling expenses General and administrative expenses Total selling, general and administrative expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest expense, net ) ) Change in fair value of noncontrolling interest liability ) Other income 72 Total other income INCOME BEFORE PROVISION FOR INCOME TAXES 22 PROVISION FOR (BENEFIT FROM) INCOME TAXES ) 26 NET INCOME 88 Dividend on Series B cumulative preferred stock ) ) Deemed dividend on Series C junior participating preferred stock — ) NET LOSS APPLICABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE: Net loss per common share – basic and diluted $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic and diluted See accompanying notes to consolidated financial statements. Image Entertainment, Inc. 44 Table of Contents IMAGE ENTERTAINMENT, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Years Ended March 31, 2012 and 2011 Series B Preferred Stock Series C Preferred Stock Common Stock (In thousands) Shares Value Shares Par Value Shares Par Value Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity Balance at April1,2010 $ $
